--------------------------------------------------------------------------------

Exhibit 10.08
 
EXECUTION COPY

 
REVOLVING CREDIT AGREEMENT
Dated as of January 25, 2008




among




SANFORD C. BERNSTEIN & CO., LLC,
as Borrower,


ALLIANCEBERNSTEIN L. P.,
as US Guarantor,


CITIBANK, N.A.,
as Administrative Agent,


CITIGROUP GLOBAL MARKETS INC.,
as Arranger,


JPMORGAN CHASE BANK, N.A.
and


BANK OF AMERICA, N.A.,
as Co-Syndication Agents,


HSBC BANK USA, NATIONAL ASSOCIATION
as Documentation Agent,


and


THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR
ON THE SIGNATURE PAGES HEREOF AS “BANKS”


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

     
Page
       
1.
DEFINITIONS AND RULES OF INTERPRETATION.
1
   
 
 
1.1
Definitions
1
     
 
 
1.2
Rules of Interpretation
16
     
 
2.
THE REVOLVING CREDIT FACILITY.
17
   
 
 
2.1
Commitment to Lend
17
     
 
 
2.2
Commitment Fee
17
     
 
 
2.3
Utilization Fee
17
     
 
 
2.4
Other Fees
18
     
 
 
2.5
Reduction or Increase of Total Commitment
18
     
 
 
2.6
The Notes; the Record
18
     
 
 
2.7
Interest on Loans
19
     
 
 
2.8
Requests for Loans
19
     
 
 
2.9
Conversion Options
20
     
 
 
2.10
Funds for Loans
21
     
 
 
2.11
Limit on Number of LIBOR Loans
22
     
 
3.
REPAYMENT OF LOANS
22
   
 
 
3.1
Maturity
22
     
 
 
3.2
Mandatory Repayments of Loans
22
     
 
 
3.3
Optional Repayments of Loans
24
     
 
4.
CERTAIN GENERAL PROVISIONS
24
   
 
 
4.1
Application of Payments
24
     
 
 
4.2
Funds for Payments
24
     
 
 
4.3
Computations
25
     
 
 
4.4
Inability to Determine LIBOR Rate Basis
25
     
 
 
4.5
Illegality
25
     
 
 
4.6
Additional Costs, Etc.
26
     
 
 
4.7
Capital Adequacy
27
     
 
 
4.8
Certificate
27
     
 
 
4.9
Indemnity
27
     
 
 
4.10
Interest After Default
28
     
 
 
4.11
Taxes
28
     
 
 
4.12
Mitigation and Replacement
30



 
-ii-

--------------------------------------------------------------------------------

 
 

     
Page
       

5.
REPRESENTATIONS AND WARRANTIES.
30
         
5.1
Corporate Authority
30
     
 
 
5.2
Governmental Approvals
31
     
 
 
5.3
Liens; Leases
31
     
 
 
5.4
Financial Statements
31
     
 
 
5.5
No Material Changes, Etc.
32
         
5.6
Permits
32
     
 
 
5.7
Litigation
32
     
 
 
5.8
Material Contracts
32
     
 
 
5.9
Compliance with Other Instruments, Laws, Etc.
33
     
 
 
5.10
Tax Status
33
         
5.11
No Event of Default
33
     
 
 
5.12
Investment Company Act
33
     
 
 
5.13
Insurance
33
         
5.14
Certain Transactions
33
     
 
 
5.15
Employee Benefit Plans
34
     
 
 
5.16
Use of Proceeds
34
     
 
 
5.17
Environmental Compliance
34
     
 
 
5.18
Funded Debt
35
     
 
 
5.19
General
35
   
 
6.
AFFIRMATIVE COVENANTS OF THE US LOAN PARTIES.
35
   
 
 
6.1
Punctual Payment
35
     
 
 
6.2
Maintenance of Office
35
     
 
 
6.3
Records and Accounts
36
     
 
 
6.4
Financial Statements, Certificates, and Information
36
     
 
 
6.5
Notices
38
     
 
 
6.6
Existence; Business; Properties
39
     
 
 
6.7
Insurance
40
     
 
 
6.8
Taxes
40
     
 
 
6.9
Inspection of Properties and Books, Etc.
41
     
 
 
6.10
Compliance with Government Mandates, Contracts, and Permits
41
     
 
 
6.11
Use of Proceeds
41
     
 
 
6.12
Certain Changes in Accounting Principles
42
         
6.13
Broker-Dealer Subsidiaries
42



 
-iii-

--------------------------------------------------------------------------------

 





     
Page
       

7.
CERTAIN NEGATIVE COVENANTS OF THE US GUARANTOR.
43
       
7.1
Disposition of Assets
43
         
7.2
Fundamental Changes
43
         
7.3
Restrictions on Liens
44
         
7.4
Restrictions on Investments
46
         
7.5
Restrictions on Funded Debt
46
         
7.6
Distributions
46
         
7.7
Transactions with Affiliates
47
         
7.8
Fiscal Year
47
         
7.9
Compliance with Environmental Laws
47
         
7.10
Employee Benefit Plans
47
         
7.11
Amendments to Certain Documents
48
       
8.
FINANCIAL COVENANTS OF THE US GUARANTOR.
48
       
8.1
Consolidated Leverage Ratio
48
         
8.2
Minimum Consolidated Net Worth
48
         
8.3
Miscellaneous
48
       
9.
CLOSING CONDITIONS.
48
       
9.1
Financial Statements and Material Changes
48
         
9.2
Loan Documents
48
         
9.3
Certified Copies of Charter Documents
49
         
9.4
Partnership, Corporate and Company Action
49
         
9.5
Consents
49
         
9.6
Opinions of Counsel
49
         
9.7
Proceedings
49
         
9.8
Incumbency Certificate
49
         
9.9
Fees
49
         
9.10
Representations and Warranties True; No Defaults
50
         
9.11
Determinations under Section 9
50
       
10.
CONDITIONS TO ALL BORROWINGS.
50
       
10.1
No Default
50
         
10.2
Representations True
50
         
10.3
Loan Request
50
         
10.4
Payment of Fees
50
         
10.5
No Legal Impediment
50



 
-iv-

--------------------------------------------------------------------------------

 
 

     
Page
       

11.
EVENTS OF DEFAULT; ACCELERATION; ETC.
51
       
11.1
Events of Default and Acceleration
51
         
11.2
Termination of Commitments
54
         
11.3
Application of Monies
54
       
12.
SETOFF
54
     
13.
THE ADMINISTRATIVE AGENT
55
       
13.2
Other Agents; Arrangers and Managers
60
         
13.3
Payments
60
         
13.4
Holders of Notes
61
         
13.5
Payments by Borrower; Presumptions by Administrative Agent
61
       
14.
GUARANTY
61
       
14.1
Guaranty
61
         
14.2
Guaranty Absolute
62
         
14.3
Waivers and Acknowledgments
63
         
14.4
Subrogation
63
         
14.5
Subordination
64
         
14.6
Continuing Guaranty; Assignments
65
       
15.
EXPENSES
65
     
16.
INDEMNIFICATION
66
     
17.
SURVIVAL OF COVENANTS, ETC.
66
     
18.
ASSIGNMENT AND PARTICIPATION.
67
       
18.1
Assignments and Participations
67
         
18.2
New Notes
69
         
18.3
Disclosure
70
         
18.4
Assignee or Participant Affiliated with any Loan Party
70
         
18.5
Miscellaneous Assignment Provisions
70
         
18.6
SPC Provision
70
       
19.
NOTICES, ETC.
71
       
19.1
Notices
71
         
19.2
Electronic Notices
72



 
-v-

--------------------------------------------------------------------------------

 
 

     
Page
       

20.
CONFIDENTIALITY
 
72
       
21.
GOVERNING LAW
 
73
       
22.
HEADINGS
 
73
       
23.
COUNTERPARTS
 
73
       
24.
ENTIRE AGREEMENT, ETC.
 
73
       
25.
WAIVER OF JURY TRIAL
 
74
       
26.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
74
       
27.
NO WAIVER; CUMULATIVE REMEDIES
 
75
       
28.
SEVERABILITY
 
75
       
29.
USA PATRIOT Act Notice
 
75



 
Schedules
         
Schedule 1
-
Banks and Commitments
Schedule 2
-
Broker-Dealer Subsidiaries
Schedule 5.2
-
Governmental Approvals
Schedule 5.18
-
Funded Debt
Schedule 7.3
-
Certain Permitted Liens
Schedule 7.4
-
Certain Investments
           
Exhibits
               
Exhibit A
-
Form of Note
Exhibit B
-
Form of Revolving Credit Loan Request
Exhibit C
-
Form of Confirmation of Revolving Credit Loan Request
Exhibit D
-
Form of Conversion Request
Exhibit E
-
Form of Confirmation of Conversion Request
Exhibit F
-
Form of Swing Loan Advance Request
Exhibit G
-
Form of Confirmation of Swing Loan Advance Request
Exhibit H
-
Form of Compliance Certificate
Exhibit I
-
Opinion Letter
Exhibit J
-
Form of Assignment and Acceptance
Exhibit K
-
Form of Supplement



 
-vi-

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT, dated as of January 25, 2008 (this “Credit
Agreement”), by and among SANFORD C. BERNSTEIN & CO., LLC, a Delaware limited
liability company (together with its permitted successors, the “Borrower”),
ALLIANCEBERNSTEIN L.P., a Delaware limited partnership (together with its
permitted successors, the “US Guarantor”), the financial institutions from time
to time party hereto (collectively, the “Banks”), and CITIBANK, N.A., as
administrative agent for the Banks (in such capacity, the “Administrative
Agent”);
 
W I T N E S S E T H:
 
WHEREAS, the Borrower desires to obtain from the Banks certain credit facilities
as described in this Credit Agreement to fund the Borrower’s obligations
resulting from engaging in certain securities trading and custody activities;
 
WHEREAS, the Banks are willing to provide such credit facilities to the Borrower
upon the terms and conditions set forth in this Credit Agreement; and
 
WHEREAS, the Administrative Agent is willing to act as administrative agent, for
the Banks in connection with such credit facilities as provided in this Credit
Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth hereinbelow, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:
 
1.             DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1           Definitions.  The following terms shall have the meanings set
forth in this Section 1.1 or elsewhere in the provisions of this Credit
Agreement referred to below:
 
Accounting Change.  As defined in Section 6.12.
 
Accounting Notice.  As defined in Section 6.12.
 
Acquisition.  As defined in Section 7.2.
 
Administrative Agent.  Citibank, acting as administrative agent for the Banks,
or any successor Administrative Agent appointed pursuant to Section 13.1.6.
 
Administrative Agent’s Office.  The Administrative Agent’s operational office
located at Two Penns Way, New Castle, Delaware 19720, or at such other location
as the Administrative Agent may designate in a written notice to the other
parties hereto from time to time.
 
Affected Computation.  As defined in Section 6.12.
 
Affiliate.  As defined under Rule 144 (a) under the Securities Act of 1933, as
amended, but, in the case of any Loan Party, not including any Subsidiary or any
investment fund which is managed or advised by such Loan Party.
 
Agent-Related Person.  The Administrative Agent, together with its Affiliates
(including, in the case of Citibank, in its capacity as the Administrative
Agent, and Citigroup Global Markets Inc.), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.


 

--------------------------------------------------------------------------------

 


Alliance Distributors.  AllianceBernstein Investments, Inc., a Delaware
corporation, or any successor thereto as the primary distributor of securities
of investment companies sponsored by the US Guarantor or its Subsidiaries.
 
Alternate Base Rate.  A simple interest rate equal to the higher of (a) the
Federal Funds Rate Basis plus one-half of one percent (0.50%) or (b) the Prime
Rate.  The Alternate Base Rate shall be adjusted automatically as of the opening
of business as of the effective date of each change in the Federal Funds Rate
Basis or the Prime Rate, as the case may be, to account for such change.
 
Alternate Base Rate Loan.  A Loan which bears interest at the Alternate Base
Rate.
 
Applicable Lending Office.  With respect to each Bank, such Bank’s Domestic
Lending Office in the case of a Federal Funds Rate Loan, Alternate Base Rate
Loan or Swing Loan and such Bank’s LIBOR Lending Office in the case of a LIBOR
Loan.  
 
Applicable Margin.  0.15% per annum.
 
Approved Fund.  Any Fund that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
Assignment and Acceptance.  an assignment and acceptance entered into by a Bank
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 18.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit J or any other form approved by the
Administrative Agent and the Borrower.
 
Attributable Indebtedness.  On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.
 
AXA Default Notice.  As defined in Section 6.5.5.
 
AXA Group.  AXA, a société anonyme à directoir et conseil de surveillance
organized under the laws of France, and its Subsidiaries.
 
AXA Guaranty.  The guaranty delivered by AXA, a société anonyme à directoir et
conseil de surveillance organized under the laws of France, in accordance with
Section 9.
 
AXA Guaranty Event of Default.  As defined in Section 3.2.3.
 
AXA Suspension Period.  As defined in Section 3.2.3.
 
Bankruptcy Law.  Any proceeding of the type referred to in Section 11.1(h) or
(i) or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
 
Banks.  As defined in the preamble hereto.


 
2

--------------------------------------------------------------------------------

 


Borrower.  As defined in the preamble hereto.
 
Broker-Dealer Debt.  The obligations incurred or otherwise arising in connection
with the Securities Trading Activities of any Broker-Dealer Subsidiary.
 
Broker-Dealer Subsidiaries.  The Subsidiaries listed on Schedule 2 attached
hereto and each other Subsidiary that engages in activities of the type
described in the definition of Securities Trading Activities and that is so
designated by the US Guarantor in writing to the Administrative Agent; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.
 
Business.  With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.
 
Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Loans,
also a day which is a LIBOR Business Day.
 
Capitalized Leases.  Leases under which the US Guarantor or any of its
Consolidated Subsidiaries is the lessee or obligor, the discounted future rental
payment obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.
 
CERCLA.  As defined in Section 5.17(a).
 
Change of Control.  (a) any issue, sale, or other disposition of Voting Equity
Securities of the US Guarantor that results in any Person or group of Persons
acting in concert (other than any of AXA Financial, Inc. and its Subsidiaries,
and any member of the AXA Group) beneficially owning or controlling, directly or
indirectly, more than eighty percent (80%) (by number of votes) of the Voting
Equity Securities of the US Guarantor, (b) any issue, sale, or other disposition
of Voting Equity Securities of the General Partner which results in any Person
or group of Persons acting in concert (other than any of AXA Financial, Inc. and
its Subsidiaries, and any member of the AXA Group) beneficially owning or
controlling, directly or indirectly, more than fifty percent (50%) (by number of
votes) of the Voting Equity Securities of the General Partner or (c) the
consummation of any transaction which results in the Borrower ceasing to be a
wholly-owned Subsidiary of the US Guarantor.
 
Change of Control Date.  Any date upon which a Change of Control occurs.
 
Citibank.  Citibank, N.A., a national banking association.
 
Closing Date.  The date, not later than January 25, 2008, on which each of the
conditions set forth in Section 9 is satisfied or waived.
 
Code.  The Internal Revenue Code of 1986, as amended.
 
Commitment.  With respect to each Bank party hereto on the date hereof, its
obligation to make Loans to the Borrower, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Bank’s
name on Schedule 1 under the caption “Commitment” or opposite such caption in
the Assignment and Acceptance pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement; or if such commitment is terminated
pursuant to the provisions hereof, zero.
 
3

--------------------------------------------------------------------------------


 
Commitment Percentage.  With respect to each Bank at any time, the percentage
carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time.  If the Commitment of each Bank has been
terminated in full pursuant to Section 2.5(a) or 11.1, or if the Commitments
have expired, then the Commitment Percentage of each Bank shall be determined
based on the Commitment Percentage of such Bank most recently in effect, after
giving effect to any subsequent assignments.  The initial Commitment Percentage
of each Bank is set forth opposite the name of such Bank on Schedule 1 or in the
Assignment and Acceptance pursuant to which such Bank becomes a party hereto, as
applicable.
 
Consolidated or consolidated.  Except as otherwise provided, with reference to
any term defined herein, shall mean that term as applied to the accounts of the
US Guarantor, the Consolidated Subsidiaries and the Excluded Funds consolidated
in accordance with GAAP.
 
Consolidated Adjusted Cash Flow.  With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation and amortization) for such fiscal period to the extent deducted
in determining Consolidated Net Income (or Loss) for such period.
 
Consolidated Adjusted Funded Debt.  At any time, the aggregate outstanding
principal amount of Funded Debt of the US Guarantor and the Consolidated
Subsidiaries (whether owed by more than one of them jointly or by any of them
singly) at such time determined on a consolidated basis and, except with respect
to items (f) and (g) of the definition of Funded Debt, determined in accordance
with GAAP.
 
Consolidated Leverage Ratio.  As of any date of determination, the ratio of (a)
Consolidated Adjusted Funded Debt as of such date to (b) Consolidated Adjusted
Cash Flow for the period of the four fiscal quarters most recently ended for
which the US Guarantor has delivered financial statements.
 
Consolidated Net Income (or Loss).  The net income (or loss) of the US Guarantor
and the Consolidated Subsidiaries, determined in accordance with GAAP, but
excluding in any event:
 
(a)           any portion of the net earnings of any Subsidiary that, by virtue
of a restriction or Lien binding on such Subsidiary under a Contract or
Government Mandate, is unavailable for payment of dividends to the US Guarantor
or any other Subsidiary;
 
(b)           earnings resulting from any reappraisal, revaluation, or write-up
of assets; and
 
(c)           any reversal of any contingency reserve, except to the extent that
such provision for such contingency reserve shall have been made from income
arising during the period subsequent to December 31, 2006, through the end of
the period for which Consolidated Net Income (or Loss) is then being determined,
taken as one accounting period.
 
Consolidated Net Worth.  The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the US Guarantor or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).


 
4

--------------------------------------------------------------------------------

 


Consolidated Subsidiaries.  At any point in time, the Subsidiaries of the US
Guarantor (which, as provided in the definition of “Subsidiary” do not include
the Excluded Funds) that are consolidated with the US Guarantor for financial
reporting purposes with respect to the fiscal period of the US Guarantor in
which such point in time occurs.
 
Consolidated Total Assets.  All assets of the US Guarantor determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
 
Consolidated Total Liabilities.  All liabilities of the US Guarantor determined
on a consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
 
Contracts.  Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.
 
Control Change Notice.  As defined in Section 6.5.4.
 
Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with
Section 2.9.
 
Co-Syndication Agent.  JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
acting as co-syndication agents.
 
Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.
 
Default.  Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.
 
Delinquent Bank.  As defined in Section 13.3.
 
Disposition.  As defined in Section 7.1.
 
Distribution.  With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.
 
Documentation Agent.  HSBC Bank USA, National Association, acting as
documentation agent.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1 hereto or in the Assignment and Acceptance pursuant to which it
became a party hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Federal
Funds Rate Loans or Alternate Base Rate Loans.


 
5

--------------------------------------------------------------------------------

 


Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Revolving Credit Loan is converted or continued in accordance
with Section 2.9.
 
EBITDA.  The Consolidated Net Income (or Loss) for any period, plus provision
for any income taxes, interest (whether paid or accrued, but without duplication
of interest accrued for previous periods), depreciation, or amortization for
such period, in each case to the extent deducted in determining such
Consolidated Net Income (or Loss).
 
Effective Date.  As defined in Section 6.12(c).
 
Eligible Assignee.  Any of (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, (d) a commercial bank or finance company organized under the laws
of the United States, any State thereof, or the District of Columbia, and having
total assets in excess of One Billion Dollars ($1,000,000,000); (e) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
One Billion Dollars ($1,000,000,000), provided that such bank is acting through
a branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (f) the central bank of any
country which is a member of the OECD.
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(2) of
ERISA maintained or contributed to by the US Guarantor, the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.
 
Entity.  Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.
 
Environmental Laws.  As defined in Section 5.17(a).
 
EPA.  As defined in Section 5.17(b).
 
Equity Securities.  With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests, (d)
options, warrants, or other rights to purchase or acquire any equity security,
or (e) securities convertible into any equity security.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA Affiliate.  Any Person that is treated as a single employer together with
the US Guarantor or the Borrower under §414 of the Code.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
 
Event of Default.  As defined in Section 11.
 
Examining Authority.  The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.
 
 
6

--------------------------------------------------------------------------------

 


Excluded Funds.  A collective reference to each investment company, investment
fund or similar Entity that (i) is deemed not to be a “Subsidiary” of the US
Guarantor by virtue of the definition of “Subsidiary,” but (ii) is required in
accordance with the application of Financial Accounting Standards Board
Interpretation No. 46-Revised, Accounting Research Bulletin 51 and related or
successor accounting literature to be consolidated with the US Guarantor for
financial reporting purposes.  The assets, liabilities, income (or losses), or
activities or other attributes of any Excluded Fund, including without
limitation, Funded Debt, Investments or Indebtedness of any Excluded Fund, shall
not be attributed to the US Guarantor or any Subsidiary or Consolidated
Subsidiary of the US Guarantor for purposes of this Credit Agreement as a result
solely of the application of principles of consolidation applied in accordance
with GAAP that require consolidation of Excluded Funds.
 
Excluded Taxes.  With respect to the Administrative Agent, any Bank or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its Applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Loan Party is located and (c) in the case of a Foreign
Bank, any United States withholding tax that is imposed on amounts payable to
such Foreign Bank at the time such Foreign Bank becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Bank’s
failure or inability (other than as a result of a change in law) to comply with
Section 4.11(e), except to the extent that such Foreign Bank (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to Section 4.11(a) and Section 6(a) of the AXA
Guaranty.
 
Federal Funds Rate.  A simple interest rate equal to the sum of the Federal
Funds Rate Basis plus the Applicable Margin.  The Federal Funds Rate shall be
adjusted automatically as of the opening of business of the effective date of
each change in the Federal Funds Rate Basis to account for such change.
 
Federal Funds Rate Basis.  For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate Basis for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate Basis for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Citibank on such day on such transactions as determined by the Administrative
Agent.
 
Federal Funds Rate Loan.  A Loan (other than an Alternate Base Rate Loan) which
bears interest at the Federal Funds Rate.
 
Fee Letter.  That certain fee letter dated December 3, 2007 among the Borrower,
Citibank, and Citigroup Global Markets Inc.


 
7

--------------------------------------------------------------------------------

 


Foreign Bank.  Any Bank that is organized under the laws of a jurisdiction other
than that in which the Borrower is resident for tax purposes.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
 
Fully Effective.  With respect to any Contract, that (a) such Contract is the
legal, valid, and binding obligation of the US Guarantor or its Subsidiary, as
the case may be, enforceable against such party according to its terms, and (b)
if such Contract exists on or before the date of this Credit Agreement, such
Contract shall remain in full force and effect notwithstanding the execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents.
 
Fund.  Any Person (other than an individual) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that the foregoing shall be disregarded for purposes of the definition of
Excluded Funds.
 
Funded Debt.  With respect to the US Guarantor or any Consolidated Subsidiary,
(a) all Indebtedness for money borrowed of such Person, (b) in respect of
Capitalized Leases, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared in accordance with GAAP, (c) all
reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the disposition of 12b-1 Fees, (e) all
guarantees, endorsements, acceptances, and other contingent obligations of such
Person, whether direct or indirect, in respect of Indebtedness for borrowed
money of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness for
borrowed money, or to assure the owner of Indebtedness for borrowed money
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise, (f) net obligations of such Person under any Swap
Contract in an amount equal to the Swap Termination Value thereof, and (g)
Attributable Indebtedness of such Person.  Notwithstanding the foregoing, Funded
Debt shall not include Broker-Dealer Debt.
 
GAAP.  Subject to Section 6.12, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein, (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2006, and (ii)
to the extent consistent with such principles, the accounting practices of the
US Guarantor reflected in its consolidated financial statements for the year
ended on December 31, 2006, and (b) when used in general, other than as provided
above, means principles that are (i) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors, as
in effect from time to time and (ii) consistently applied with past financial
statements of the US Guarantor adopting the same principles, provided that in
each case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied, subject, in each case, to the application of accounting
principles as of the date of implementation of, and with respect to, Financial
Accounting Standards Board Interpretation No. 46-Revised.


 
8

--------------------------------------------------------------------------------

 


General Partner.  (a) AllianceBernstein Corporation, a Delaware corporation, in
its capacity as general partner of the US Guarantor and (b) any other Persons
who satisfy the requirements for admitting general partners without causing a
Default or an Event of Default as set forth in Section 11.1(n) and who are so
admitted, each in its capacity as a general partner of the US Guarantor, and
their respective successors.
 
Government Authority.  The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any province, territory, or possession
thereof, or any court, tribunal, administrative or regulatory agency, taxing or
revenue authority, central bank or banking regulatory agency, commission, or
body of any of the foregoing.
 
Government Mandate.  With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Administrative Agent or any Bank, in
addition to subsection (a) hereof, any policy, guideline, directive, or standard
duly adopted by any Government Authority with respect to the regulation of
banks, monetary policy, lending, investments, or other financial matters.
 
Granting Lender.  As defined in Section 18.6.
 
Guarantee.  As to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Funded Debt or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Funded Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Funded Debt or other
obligation of the payment or performance of such Funded Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Funded Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Funded Debt or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Funded Debt or other obligation of any other Person, whether
or not such Funded Debt or other obligation is assumed by such Person.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
Guaranteed Obligations: As defined in Section 14.1.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the US Guarantor, the Borrower
or any ERISA Affiliate the benefits of which are guaranteed on termination in
full or in part by the PBGC pursuant to Title IV of ERISA, other than a
Multiemployer Plan.


 
9

--------------------------------------------------------------------------------

 


Hazardous Substances.  As defined in Section 5.17(b).
 
Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto in accordance with
GAAP, including: (a) all debt and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any Lien existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all obligations in respect of hedging contracts,
including, without limitation, interest rate and currency swaps, caps, collars
and other financial derivative products; and (d) all guarantees, endorsements,
and other contingent obligations whether direct or indirect in respect of
indebtedness of others, including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of
credit.  Notwithstanding the foregoing, Indebtedness shall not include
Broker-Dealer Debt.
 
Indemnified Liabilities.  As defined in Section 16.
 
Indemnified Taxes.  Taxes other than Excluded Taxes.
 
Interest Payment Date.  (a) As to any Federal Funds Rate Loan or Alternate Base
Rate Loan, the second Business Day of each calendar quarter for the immediately
preceding calendar quarter during all or a portion of which such Federal Funds
Rate Loan or Alternate Base Rate Loan were Outstanding and the maturity of such
Federal Funds Rate Loan or Alternate Base Rate Loan; (b) as to any LIBOR Loan,
the last day of each Interest Period with respect to such LIBOR Loan, the
maturity of such LIBOR Loan, and, if the Interest Period of such LIBOR Loan is
longer than three (3) months, the date that is three (3) months from the first
day of such Interest Period and the last day of each successive three (3) month
period during such Interest Period and (c) as to any Swing Loan, the last day of
the Interest Period specified pursuant to the Swing Loan requested by the
Borrower.
 
Interest Period.  (a) With respect to any LIBOR Loan, (i) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of, as
selected by the Borrower in a Loan Request, one (1) or two (2) weeks, or one
(1), two (2), three (3), four (4), five (5), or six (6) months, if available in
readily ascertainable markets; and (ii) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(A)           if any Interest Period for a LIBOR Loan would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and


 
10

--------------------------------------------------------------------------------

 


(B)           any Interest Period commencing prior to the Maturity Date that
would otherwise extend beyond the Maturity Date shall end on the Maturity Date.
 
(b) With respect to each Swing Loan, the period specified by the Borrower from
one (1) to seven (7) days pursuant to the Swing Loan Request.
 
Investment.  As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
 
LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1 hereto or in the Assignment and Acceptance pursuant to which it
became a party hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Loans.
 
LIBOR Loan.  A Loan which bears interest at the LIBOR Rate.
 
LIBOR Rate.  A simple per annum interest rate equal to the sum of (a) the
quotient of (i) the LIBOR Rate Basis divided by (ii) one minus the LIBOR Reserve
Percentage, stated as a decimal, plus (b) the Applicable Margin.  The LIBOR Rate
shall be rounded upward to four decimal places and shall apply to the applicable
Interest Period, and, once determined, shall be subject to the provisions of
this Credit Agreement and shall remain unchanged during the applicable Interest
Period, except for changes to reflect adjustments in the LIBOR Reserve
Percentage.
 
LIBOR Rate Basis.  For any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the LIBOR Rate Basis for such
Interest Period shall be the interest rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Loan being made, continued or converted by the Banks and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
LIBOR Reserve Percentage.  The percentage which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System, as
such regulation may be amended from time to time, as the actual reserve
requirement applicable with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D), to the extent that any Bank has any Eurocurrency
Liabilities subject to such reserve requirement at that time.  The LIBOR Rate
for any LIBOR Loan shall be adjusted as of the effective date of any change in
the LIBOR Reserve Percentage.


 
11

--------------------------------------------------------------------------------

 


Lien.  Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.
 
Loan Documents.  This Credit Agreement, any Notes, the AXA Guaranty and any
instrument or document designated by the parties thereto as a “Loan Document”
for purposes hereof.
 
Loan Parties.  The US Loan Parties and AXA, a société anonyme à directoir et
conseil de surveillance organized under the laws of France.
 
Loan Request.  As defined in Section 2.8.
 
Loans.  Revolving Credit Loans, and the Swing Loans made or to be made by the
Banks to the Borrower pursuant to Section 2.
 
Majority Banks.  The Banks whose aggregate Commitments constitute more than
fifty percent (50%) of the Total Commitment or, if the Commitments have been
terminated, the Banks whose Loans constitute more than fifty percent (50%) of
the aggregate amount of the Loans.
 
Material Adverse Effect.  A material adverse effect on (a) the ability of any US
Loan Party to enter into and to perform and observe its Obligations under the
Loan Documents, or (b) the assets, properties, business, operations and
condition (financial or otherwise) of the US Guarantor and its Subsidiaries
taken as a whole.
 
Material Broker-Dealer Subsidiary.  Any Broker-Dealer Subsidiary that has total
assets as of the date of determination equal to not less than five (5%) of the
Consolidated Total Assets of the US Guarantor as set forth in the consolidated
balance sheet of the US Guarantor (excluding the Excluded Funds) included in the
most recent available annual or quarterly report of the US Guarantor.
 
Material Subsidiary.  Any Subsidiary of the US Guarantor or Alliance
Distributors that, singly or together with any other such Subsidiaries then
subject to one or more of the conditions described in Section 11.1(h), Section
11.1(i), or Section 11.1(m), either (a) at the date of determination owns
Significant Assets, or (b) has total assets as of the date of determination
equal to not less than five percent (5%) of the Consolidated Total Assets of the
US Guarantor as set forth in the consolidated balance sheet of the US Guarantor
(excluding the Excluded Funds) included in the most recent available annual or
quarterly report of the US Guarantor.
 
Maturity Date.  January 25, 2011.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the US Guarantor, the Borrower or any
ERISA Affiliate.
 
Net Capital Rule.  Rule 15c3-1 under the Securities Exchange Act of 1934, as
amended.
 
1940 Act.  The Investment Company Act of 1940, as amended.


 
12

--------------------------------------------------------------------------------

 


Notes.  Any Notes of the Borrower to the Banks in respect of the Borrower’s
Obligations under this Credit Agreement of even date herewith, substantially in
the form of Exhibit A, as amended, modified and renewed from time to time.
 
Obligations.  All indebtedness, obligations, and liabilities of any US Loan
Party or any of its Subsidiaries to any of the Banks and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or any of the Notes or
other instruments at any time evidencing any thereof.
 
Other Taxes.  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.
 
Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
Participant.  As defined in Section 18.1(d).
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Permits.  Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.
 
Permitted Liens.  Liens permitted by Section 7.3.
 
Person.  Any individual, Entity or Government Authority.
 
Prime Rate.  The rate of interest adopted by the Administrative Agent as its
reference rate for the determination of interest rates for loans of varying
maturities in United States dollars to United States residents of varying
degrees of creditworthiness and being quoted at such time by the Administrative
Agent as its “base rate”.  The “base rate” is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.
 
Proceedings.  Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.
 
RCRA.  As defined in Section 5.17(a).


 
13

--------------------------------------------------------------------------------

 


Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the US Guarantor or any of its Subsidiaries.
 
Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan referred to in such Note or in this Credit Agreement.
 
Register.  As defined in Section 18.1(c).
 
Related Parties.  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Reorganization and Reorganize.  As defined in Section 7.2.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the Banks
to the Borrower pursuant to Section 2, but not including Swing Loans.
 
SARA.  As defined in Section 5.17(a).
 
Securities Trading Activities.  The activities in the ordinary course of
business of a Broker-Dealer Subsidiary, including, without limitation, acting as
a broker for clients and/or as a dealer in the purchase and sale of securities
traded on exchanges or in the over-the-counter markets, entering into securities
repurchase agreements and reverse repurchase agreements, securities lending and
borrowing and securities clearing, either through agents or directly through
clearing systems.
 
Significant Assets.  At the date of any sale, transfer, assignment, or other
disposition of assets of the US Guarantor or any of its Subsidiaries (or as of
the date of any Default or Event of Default), assets of the US Guarantor or any
of its Subsidiaries (including Equity Securities of Subsidiaries of the US
Guarantor) which generated thirty-three and one-third percent (33 1/3%) or more
of the consolidated revenues of the US Guarantor during the four (4) fiscal
quarters of the US Guarantor most recently ended (the “Measuring Period”),
provided that assets of the US Guarantor or any of its Subsidiaries (including
Equity Securities of Subsidiaries of the US Guarantor) which do not meet the
definition of Significant Assets in the first part of this sentence shall
nonetheless be deemed to be Significant Assets if such assets generated revenues
for the Measuring Period that if subtracted from the consolidated revenues of
the US Guarantor for the Measuring Period would result in consolidated revenues
of the US Guarantor for the Measuring Period of less than $1,200,000,000.
 
SPC.  As defined in Section 18.6.
 
Subsidiary.  Any Entity (i) of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Equity Securities of such Entity,
or (ii) that is consolidated with such Entity in accordance with Financial
Accounting Standards Board Interpretation No. 46-Revised.  Notwithstanding the
foregoing, the term “Subsidiary” shall not include any Entity that is an
investment company, investment fund or similar Entity that is managed or advised
by the US Guarantor or any Subsidiary of the US Guarantor and in which the US
Guarantor’s or such Subsidiary’s ownership of Voting Equity Securities is a
function of its role as manager or adviser (whether as general partner or
otherwise) rather than its economic or beneficial interest in the
entity.  Unless otherwise provided herein, any reference to a “Subsidiary” shall
mean a Subsidiary of the US Guarantor.


 
14

--------------------------------------------------------------------------------

 


Swap Contract.  A Swap Contract is:  (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
Swap Termination Value.  In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the US Guarantor based upon
one or more mid-market or other readily available quotations provided by one or
more recognized dealers in such Swap Contracts (which may include a Bank or any
affiliate of a Bank).
 
Swing Loan.  Any Loans made to the Borrower by the Banks from time to time,
which Loans shall be made in accordance with Section 2.8.2.
 
Swing Loan Rate.  A simple interest rate equal to the sum of the Federal Funds
Rate Basis plus 0.50% per annum.  The Swing Loan Rate shall be adjusted
automatically as of the opening of business of the effective date of each change
in the Federal Funds Rate Basis to account for such change.
 
Swing Loan Request.  As defined in Section 2.8.2.
 
Synthetic Lease Obligation.  The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed money Indebtedness for tax purposes but which
is classified as an operating lease pursuant to GAAP.
 
Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Government
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Termination Date.  The earlier of (a) the Maturity Date and (b) the date of
termination in whole of the Commitments pursuant to Section 2.5(a) or 11.1.  
 
Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the Closing Date the Total Commitment is $950,000,000.
 
12b-1 Fees.  All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the US Guarantor or any of its Subsidiaries for
acting as the distributor of securities as permitted under Rule 12b-l under the
1940 Act, (b) the contingent deferred sales charges or redemption fees paid,
payable, or expected to be paid to US Guarantor or any of its Subsidiaries, and
(c) any right, title, or interest in or to any such compensation or fees.


 
15

--------------------------------------------------------------------------------

 


Type.  As to any Loan, its nature as a Federal Funds Rate Loan, Alternate Base
Rate Loan or LIBOR Loan, as the case may be.
 
Units.  Units representing assignments of beneficial ownership of limited
partnership interests in the US Guarantor.
 
US Guarantor Control Change Notice.  As defined in Section 6.5.4.
 
US Guarantor Partnership Agreement.  The Amended and Restated Agreement of
Limited Partnership of the US Guarantor, dated as of October 29, 1999, by and
among the General Partner and those other Persons who became partners of the US
Guarantor as provided therein, as such agreement has been amended and exists at
the date of this Credit Agreement and may be amended or modified from time to
time in compliance with the provisions of this Credit Agreement.
 
US Loan Parties.  The Borrower and the US Guarantor.
 
Voting Equity Securities.  Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.
 
1.2           Rules of Interpretation.
 
(a)           A reference to any Contract or other document shall include such
Contract or other document as amended, modified, or supplemented from time to
time in accordance with its terms and the terms of this Credit Agreement.
 
(b)           The singular includes the plural and the plural includes the
singular.
 
(c)           A reference to any Government Mandate includes any amendment or
modification to such Government Mandate or any successor Government Mandate.
 
(d)           A reference to any Person includes its permitted successors and
permitted assigns.  Without limiting the generality of the foregoing, a
reference to any Bank shall include any Person that succeeds generally to its
assets and liabilities.
 
(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP.
 
(f)           The words “include”, “includes”, and “including” are not limiting.
 
(g)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in The State of New
York, have the meanings assigned to them therein.
 
(h)           Reference to a particular “§”, Section, Schedule, or Exhibit
refers to that Section, Schedule, or Exhibit of this Credit Agreement unless
otherwise indicated.


 
16

--------------------------------------------------------------------------------

 


(i)           The words “herein”, “hereof”, and “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
2.           THE REVOLVING CREDIT FACILITY.
 
2.1           Commitment to Lend.
 
(a)           Subject to the terms and conditions set forth in Section 10
hereof, each of the Banks severally shall lend to the Borrower, and the Borrower
may borrow, repay, and reborrow from time to time between the Closing Date and
the Maturity Date upon notice by the Borrower to the Administrative Agent given
in accordance with Section 2.8, such sums as are requested by the Borrower up to
a maximum aggregate principal amount Outstanding (after giving effect to all
amounts requested) at any one time equal to such Bank’s Commitment, provided
that (i) the Outstanding amount of the Loans (after giving effect to all amounts
requested) shall not at any time exceed the Total Commitment and (ii) the
Outstanding amount of the Swing Loans (after giving effect to all amounts
requested) shall not at any time exceed an amount equal to one half of the Total
Commitment.  The Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage; provided that the failure of any Bank to lend in
accordance with this Credit Agreement shall not release any other Bank or the
Administrative Agent from their obligations hereunder, nor shall any Bank have
any responsibility or liability in respect of a failure of any other Bank to
lend in accordance with this Credit Agreement.  Each request for a Loan and each
borrowing hereunder shall constitute a representation and warranty by the
Borrower that the conditions set forth in Section 10 have been satisfied on the
date of such request.
 
(b)           In the event that, at any time when the conditions precedent for
any Loan have been satisfied, a Bank fails or refuses to fund its portion of
such Loan, then, until such time as such Bank has funded its portion of such
Loan, or all of the other Banks have received (in accordance with Section
13.3.3) payment in full of the principal and interest due in respect of such
Loan, such non-funding Bank shall not have the right to receive payment of any
principal, interest or fees from the Borrower in respect of its Loans.
 
2.2           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the accounts of the Banks in accordance with their respective
Commitment Percentages a commitment fee on the daily average amount of the
unused Total Commitment as of the most recently completed calendar quarter
calculated at 0.045% per annum, on the basis of a 360-day year for the actual
number of days elapsed.  The commitment fee shall be payable quarterly in
arrears on the second Business Day of each calendar quarter for the immediately
preceding calendar quarter commencing on the first such date following the date
hereof, with a final payment on the Maturity Date or any earlier date on which
the Total Commitment shall terminate.  In no case shall any portion of the
commitment fee be refundable.
 
2.3           Utilization Fee.  For any calendar quarter in which the average
aggregate daily Outstanding balance of the Loans is greater than 50% of the
daily average amount of the Total Commitment for such quarter, the Borrower
shall pay to the Administrative Agent for the accounts of the Banks in
accordance with their respective Commitment Percentages a utilization fee on the
average aggregate Outstanding amount of the Loans during such calendar quarter
calculated at 0.025% per annum, on the basis of a 360-day year for the actual
number of days elapsed.  The utilization fee shall be payable on the earlier of
the second Business Day of a calendar quarter for any immediately preceding
calendar quarter in which such fee shall be due and owing in accordance with
this Section 2.3 or the Maturity Date or any earlier date on which the Total
Commitment shall terminate.  In no case shall any portion of the utilization fee
be refundable.


 
17

--------------------------------------------------------------------------------

 


2.4           Other Fees.  The Borrower shall pay the fees described in the Fee
Letter as and when the same become due and payable pursuant to the terms of the
Fee Letter.
 
2.5           Reduction or Increase of Total Commitment.  (a)  Reduction of
Total Commitment.  The Borrower shall have the right at any time and from time
to time upon three (3) Business Days’ prior written notice to the Administrative
Agent to reduce by at least $10,000,000 or integral multiples of $1,000,000 in
excess thereof, or to terminate entirely, the unborrowed portion of the Total
Commitment, whereupon the Commitments of the Banks shall be reduced pro rata in
accordance with their respective Commitment Percentages of the amount specified
in such notice or, as the case may be, terminated.  Promptly after receiving any
notice of the Borrower delivered pursuant to this Section 2.5(a), the
Administrative Agent will notify the Banks of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Banks the full
amount of any commitment fee then accrued on the amount of the reduction.  No
reduction or termination of the Commitments may be reinstated.
 
(b)  Increase of Total Commitment.  At any time prior to the Termination Date
the Borrower may, on the terms set forth below, request that the Total
Commitment hereunder be increased by an aggregate amount of up to $250,000,000
in minimum increments of $25,000,000; provided, however, that (i) an increase in
the Total Commitment hereunder may only be made at a time when no Default shall
have occurred and be continuing and (ii) in no event shall the Total Commitment
hereunder exceed $1,200,000,000.  In the event of such a requested increase in
the Total Commitment, any Bank or other financial institution which the Borrower
invites to become a Bank or to increase its Commitment may set the amount of its
Commitment at a level agreed to by the Borrower; provided, that each such other
financial institution shall be reasonably acceptable to the Administrative
Agent, and that the minimum Commitment of each such other financial institution
equals or exceeds $10,000,000.  In the event that the Borrower and one or more
of the Banks (or other financial institutions) shall agree upon such an increase
in the Commitments (i) the Borrower, the Administrative Agent and each Bank or
other financial institution increasing its Commitment or extending a new
Commitment shall enter into a supplement to this Credit Agreement (each, a
“Supplement”) substantially in the form of Exhibit K setting forth, among other
things, the amount of the increased Commitment of such Bank or the new
Commitment of such other financial institution, as applicable, and (ii) the
Borrower shall furnish, if requested, new or amended and restated Notes, as
applicable, to each financial institution that is extending a new Commitment and
each Bank that is increasing its Commitment.  No such Supplement shall require
the approval or consent of any Bank whose Commitment is not being
increased.  Upon the execution and delivery of such Supplements as provided
above and the occurrence of the “Effective Date” specified therein, and upon the
Administrative Agent administering the reallocation of the outstanding Loans
ratably among the Banks after giving effect to each such increase in the
Commitments (and the payment by the Borrower of any amounts under Section 4.9 if
such Effective Date is not the last day of an Interest Period for any
outstanding Loan), and the delivery of certified evidence of Borrower and
guarantor authorization and a legal opinion in substantially the form of Exhibit
I hereto on behalf of the Borrower, this Credit Agreement shall be deemed to be
amended accordingly.
 
2.6           The Notes; the Record.  Upon the request of the Administrative
Agent or any Bank, the Loans shall be evidenced by separate promissory notes of
the Borrower in substantially the form of Exhibit A hereto (each a “Note”),
dated as of the Closing Date and completed with appropriate insertions.  One
Note shall be payable to the order of each Bank requesting a Note in a principal
amount equal to such Bank’s Commitment or, if less, the Outstanding amount of
all Loans made by such Bank, plus interest accrued thereon, as set forth
below.  The Borrower irrevocably authorizes each Bank to make or cause to be
made, at or about the time of the Drawdown Date of any Loan or at the time of
receipt of any payment of principal on such Bank’s Loans, an appropriate
notation on such Bank’s Record reflecting the making of such Loan or (as the
case may be) the receipt of such payment.  The Outstanding amount of the Loans
set forth on such Bank’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Bank, but the failure to record, or any
error in so recording, any such amount on such Bank’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Loans when due.  In recognition
of the fact that the Loans may be made without having been evidenced by a
written Note, the Borrower hereby promises to pay to each Bank the principal
amount of the Loans made by such Bank, and accrued and unpaid interest and fees
thereon, as the same become due and payable in accordance with this Credit
Agreement.
 
18

--------------------------------------------------------------------------------


 
2.7           Interest on Loans.
 
2.7.1        Interest Rates.  Except as otherwise provided in Section 4.10, the
Loans shall bear interest as follows:
 
(a)           Each Federal Funds Rate Loan shall bear interest at an annual rate
equal to the Federal Funds Rate as in effect from time to time while such
Federal Funds Rate Loan is Outstanding.
 
(b)           Each LIBOR Loan shall bear interest for each Interest Period at an
annual rate equal to the LIBOR Rate for such Interest Period in effect from time
to time during such Interest Period.
 
(c)           Each Alternate Base Rate Loan shall bear interest at an annual
rate equal to the Alternate Base Rate as in effect from time to time while such
Alternate Base Rate Loan is Outstanding.
 
(d)           Each Swing Loan shall bear interest at an annual rate equal to the
Swing Loan Rate as in effect from time to time while such Swing Loan is
Outstanding.
 
2.7.2        Interest Payment Dates.  The Borrower shall pay all accrued
interest on each Loan in arrears on each Interest Payment Date with respect
thereto.
 
2.8           Requests for Loans.
 
2.8.1         Revolving Credit Loans.  The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit C hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) no later than
(a) 12:00 noon (New York City time) on the proposed Drawdown Date of any Federal
Funds Rate Loan or Alternate Base Rate Loan and (b) three (3) Business Days
prior to the proposed Drawdown Date of any LIBOR Loan.  Each such notice shall
specify (i) the principal amount of the Revolving Credit Loan requested, (ii)
the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Type of such
Revolving Credit Loan, and (iv) the Interest Period for such Loan if such Loan
is a LIBOR Loan.  Promptly upon receipt of any such Loan Request, the
Administrative Agent shall notify each of the Banks thereof.  Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Banks on the proposed
Drawdown Date.  Each Loan Request shall be in a minimum aggregate amount of
$10,000,000 or in an integral multiple of $1,000,000 in excess thereof.


 
19

--------------------------------------------------------------------------------

 


2.8.2         Swing Loans.  The Borrower shall give to each Bank and the
Administrative Agent written notice in the form of Exhibit F hereto (or
telephonic notice confirmed in a writing in the form of Exhibit G hereto) of
each Swing Loan requested hereunder (a “Swing Loan Request”) no later than 5:00
p.m. (New York City time) on the proposed Drawdown Date of any Swing Loan.  Each
such notice shall specify (i) the principal amount of the Swing Loan requested,
(ii) the proposed Drawdown Date of such Swing Loan, and (iii) the Interest
Period for such Swing Loan.  Each Swing Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Swing Loan
requested from the Banks on the proposed Drawdown Date.  Each Swing Loan Request
shall be in a minimum aggregate amount of $10,000,000 or in an integral multiple
of $1,000,000 in excess thereof
 
2.9           Conversion Options.
 
2.9.1        Conversion to LIBOR Loan.  The Borrower may elect from time to
time, subject to Section 2.11, to convert any Outstanding Federal Funds Rate
Loan or Alternate Base Rate Loan to a LIBOR Loan, provided that (a) the Borrower
shall give the Administrative Agent at least three (3) Business Days’ prior
written notice of such election; and (b) no Federal Funds Rate Loan or Alternate
Base Rate Loan may be converted into a LIBOR Loan when any Default or Event of
Default has occurred and is continuing.  Each notice of election of such
conversion, and each acceptance by the Borrower of such conversion, shall be
deemed to be a representation and warranty by the Borrower that no Default or
Event of Default has occurred and is continuing.  The Administrative Agent shall
notify the Banks promptly of any such notice.  On the date on which such
conversion is being made, each Bank shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its LIBOR Lending
Office.  All or any part of Outstanding Federal Funds Rate Loans or Alternate
Base Rate Loans may be converted into a LIBOR Loan as provided herein, provided
that any partial conversion shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
2.9.2        Continuation of Type of Revolving Credit Loan.
 
(a)           All Federal Funds Rate Loans or Alternate Base Rate Loans shall
continue as Federal Funds Rate Loans or Alternate Base Rate Loans, as the case
may be, until converted into LIBOR Loans as provided in Section 2.9.1.
 
(b)           Any LIBOR Loan may, subject to Section 2.11, be continued, in
whole or in part, as a LIBOR Loan upon the expiration of the Interest Period
with respect thereto, provided that (i) the Borrower shall give the
Administrative Agent at least three (3) Business Days’ prior written notice of
such election; (ii) no LIBOR Loan may be continued as such when any Default or
Event of Default has occurred and is continuing, but shall be automatically
converted to a Federal Funds Rate Loan on the last day of the first Interest
Period relating thereto ending during the continuance of any Default or Event of
Default; and (iii) any partial continuation of a LIBOR Loan shall be in an
aggregate principal amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof.  Each notice of election of such continuance of a LIBOR Loan,
and each acceptance by the Borrower of such continuance, shall be deemed to be a
representation and warranty by the Borrower that no Default or Event of Default
has occurred and is continuing.
 
(c)           If the Borrower shall fail to give any notice of continuation of a
LIBOR Loan as provided under this Section 2.9.2, the Borrower shall be deemed to
have requested a conversion of the affected LIBOR Loan to a Federal Funds Rate
Loan on the last day of the then current Interest Period with respect thereto.


 
20

--------------------------------------------------------------------------------

 


(d)           The Administrative Agent shall notify the Banks promptly when any
such continuation or conversion contemplated by this Section 2.9.2 is scheduled
to occur.  On the date on which any such continuation or conversion is to occur,
each Bank shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office as appropriate.
 
2.9.3         LIBOR Loans.  Any conversion to or from LIBOR Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Loans having the same
Interest Period shall not be less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.
 
2.9.4        Conversion Requests.  All notices of the conversion or continuation
of a Loan provided for in this Section 2.9 shall be in writing in the form of
Exhibit D hereto (or shall be given by telephone and confirmed by a writing in
the form of Exhibit E hereto).  Each such notice shall specify (a) the principal
amount and Type of the Loan subject thereto, (b) the date on which the current
Interest Period of such Loan ends if such Loan is a LIBOR Loan, and (c) the new
Interest Period for such Loan if such Loan is a LIBOR Loan.  Promptly upon
receipt of any such notice, the Administrative Agent shall notify each of the
Banks thereof.  Each such notice shall be irrevocable and binding on the
Borrower.
 
2.10           Funds for Loans.
 
2.10.1       Funding Procedures.  Not later than 1:00 p.m. (New York City time)
on the proposed Drawdown Date of any Revolving Credit Loan, and not later than
5:30 p.m. (New York City time) on the proposed Drawdown Date of any Swing Loan,
each of the Banks will make available to the Administrative Agent, at the
Administrative Agent’s Office, in immediately available funds, the amount of
such Bank’s Commitment Percentage of the amount of the requested Loan.  Upon
receipt from each Bank of such amount, and upon receipt of the documents
required by Section 10 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Administrative Agent will make available
to the Borrower the aggregate amount of such Loan made available to the
Administrative Agent by the Banks.  The failure or refusal of any Bank to make
available to the Administrative Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loan
shall not relieve any other Bank from its several obligation hereunder to make
available to the Administrative Agent the amount of such other Bank’s Commitment
Percentage of any requested Loan, but no other Bank shall be liable in respect
of the failure of such Bank to make available such amount.
 
2.10.2      Funding by Banks; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Bank prior to a Drawdown
Date that such Bank will not make available to the Administrative Agent such
Bank’s share of such Loan, the Administrative Agent may assume that such Bank
has made such share available on such Drawdown Date and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Bank has not in fact made its share of the applicable Loan available
to the Administrative Agent, then the applicable Bank and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Bank, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate equal to the rate payable on the Loans incurred
by the Borrower (provided, if such Loans are LIBOR Loans, the Borrower shall pay
interest equal to the rate payable on Federal Funds Rate Loans).  If the
Borrower and such Bank shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Bank pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Bank’s Loan
included in such Loan Request or Swing Loan Request, as applicable.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Bank that shall have failed to make such payment to the Administrative
Agent.  A notice of the Administrative Agent to any Bank or the Borrower with
respect to any amount owing under this subsection 2.10.2 shall be conclusive,
absent manifest error.


 
21

--------------------------------------------------------------------------------

 


2.11         Limit on Number of LIBOR Loans.  At no time shall there be
Outstanding LIBOR Loans having more than fifteen (15) different Interest
Periods.
 
3.             REPAYMENT OF LOANS.
 
3.1           Maturity.  The Borrower shall pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all of the Loans
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.  In respect of any Swing Loan, the Borrower shall pay on the last day
of the Interest Period applicable to such Swing Loan, and there shall become
absolutely due and payable on such last day, all Swing Loans Outstanding on such
date as to which such Interest Period applies, together with any and all accrued
and unpaid interest thereon.  The Total Commitment shall terminate on the
Maturity Date.
 
3.2           Mandatory Repayments of Loans.
 
3.2.1        Loans in Excess of Commitment.  If at any time the sum of the
Outstanding amount of the Loans exceeds the Total Commitment, then the Borrower
shall immediately pay the amount of such excess to the Administrative Agent for
application first, to the Swing Loans; and second, to the Revolving Credit
Loans.  Each prepayment of Loans shall be allocated among the Banks, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Bank’s Loans, with adjustments to the extent practicable to equalize any
prior payments or repayments not exactly in proportion.
 
3.2.2        Change of Control.  Upon the occurrence of a Change of Control or
impending Change of Control:
 
(a)           the US Guarantor shall notify the Administrative Agent and each
Bank of such Change of Control or impending Change of Control as provided in
Section 6.5.4;
 
(b)           the Commitments (but not the right of the Borrower to convert and
continue Types of Revolving Credit Loans under Section 2.9) shall be suspended
for the period from the date of such notice (or any Change of Control Notice
given by the Administrative Agent or a Bank as provided in Section 6.5.4)
through the later to occur of (i) the Change of Control Date or (ii) the date
forty (40) days after the date of such notice from US Guarantor (the “Suspension
Period”) and neither the Banks nor the Administrative Agent shall have any
obligations to make Loans to the Borrower;
 
(c)           each Bank shall have the right within fifteen (15) days after the
date of such Bank’s receipt of a Change of Control Notice under clause (a) above
to demand payment in full of its pro rata share of the Outstanding principal of
all Loans, all accrued and unpaid interest thereon, and any other amounts owing
under the Loan Documents;


 
22

--------------------------------------------------------------------------------

 


(d)           in the event that any Bank shall have made a demand under clause
(c) above, the Borrower shall promptly, but in no event later than five (5)
Business Days after such demand, deliver notice to each Bank (which notice shall
identify the Bank making such demand) and, notwithstanding the provisions of
clause (c) above, the right of each Bank to demand repayment shall remain in
effect through the fifteenth (15th) day next succeeding receipt by such Bank of
any notice required to be given pursuant to this clause (d), provided that the
provisions of this clause (d) shall only apply with respect to demands given by
Banks prior to the expiration of the period specified in clause (c); and
 
(e)            in the event any Bank makes a demand under clause (c) or clause
(d) above, the Borrower shall on the last day of the Suspension Period pay to
the Administrative Agent for the credit of such Bank its pro rata share of the
Outstanding principal of all Loans, all accrued and unpaid interest thereon, and
any other amounts owing under the Loan Documents, (provided that (i) any Bank
may require the Borrower to postpone prepayment of a LIBOR Loan until the last
day of the Interest Period with respect to such LIBOR Loan, and (ii) if any Bank
elects to require prepayment of a LIBOR Loan that has an Interest Period ending
less than sixty (60) days after the date of such demand on a date that is not
the last day of the Interest Period for such LIBOR Loan, such Bank shall not be
entitled to receive any amounts payable under Section 4.9 in respect of the
prepayment of such LIBOR Loan).
 
Upon any demand for payment by any Bank under this Section 3.2.2, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrower.  At the end of the
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.2, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrower, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.2.
 
3.2.3        AXA Default.  Upon the occurrence of an “Event of Default” as
defined in the AXA Guaranty (an “AXA Guaranty Event of Default”) and so long as
the Administrative Agent has not given written notice to the Borrower to
terminate the Commitments in accordance with Section 11.1:
 
(a)           the US Guarantor shall notify the Administrative Agent and each
Bank of such AXA Guaranty Event of Default as provided in Section 6.5.5;
 
(b)           the Commitments (but not the right of the Borrower to convert and
continue Types of Revolving Credit Loans under Section 2.9) shall be suspended
for the period from the date of such notice (or any AXA Default Notice given by
the Administrative Agent or a Bank as provided in Section 6.5.5) through the
date thirty (30) days after the date of such notice (the “AXA Suspension
Period”) and neither the Banks nor the Administrative Agent shall have any
obligations to make Loans to the Borrower;
 
(c)           each Bank shall have the right within fifteen (15) days after the
date of such Bank’s receipt of an AXA Default Notice under clause (a) above to
demand payment in full of its pro rata share of the Outstanding principal of all
Loans, all accrued and unpaid interest thereon, and any other amounts owing
under the Loan Documents;


 
23

--------------------------------------------------------------------------------

 


(d)           in the event that any Bank shall have made a demand under clause
(c) above, the Borrower shall promptly, but in no event later than five (5)
Business Days after such demand, deliver notice to each Bank (which notice shall
identify the Bank making such demand) and, notwithstanding the provisions of
clause (c) above, the right of each Bank to demand repayment shall remain in
effect through the fifteenth (15th) day next succeeding receipt by such Bank of
any notice required to be given pursuant to this clause (d); and
 
(e)           in the event any Bank makes a demand under clause (c) or clause
(d) above, the Borrower shall on the last day of the AXA Suspension Period pay
to the Administrative Agent for the credit of such Bank its pro rata share of
the Outstanding principal of all Loans, all accrued and unpaid interest thereon,
and any other amounts owing under the Loan Documents.
 
Upon any demand for payment by any Bank under this Section 3.2.3, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrower.  At the end of the AXA
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.3, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrower, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.3.
 
3.3           Optional Repayments of Loans.  The Borrower shall have the right,
at its election, to repay the Outstanding amount of the Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
repayment of the Outstanding amount of any LIBOR Loans pursuant to this Section
3.3 made on a date other than the last day of the Interest Period relating
thereto shall be subject to customary breakage charges as provided in Section
4.9.  The Borrower shall give the Administrative Agent, no later than 10:00
a.m., New York City time, on the day of any proposed repayment pursuant to this
Section 3.3 of Federal Funds Rate Loans, Alternate Base Rate Loans or Swing
Loans, and two (2) Business Days’ notice of any proposed repayment pursuant to
this Section 3.3 of LIBOR Loans, in each case, specifying the proposed date of
payment of Loans and the principal amount to be paid.  Each such partial
repayment of the Loans shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, shall be accompanied by the payment of
accrued interest on the principal repaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Swing Loans, second to the principal of Alternate Base Rate Loans, third to
the principal of Federal Funds Rate Loans and fourth to the principal of LIBOR
Loans (in inverse order of the last days of their respective Interest
Periods).  Each partial repayment shall be allocated among the Banks, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Bank’s Loans, with adjustments to the extent practicable to equalize any
prior repayments not exactly in proportion.  Any amounts repaid under this
Section 3.3 may be reborrowed prior to the Maturity Date as provided in Section
2.8, subject to the conditions of Section 10.
 
4.             CERTAIN GENERAL PROVISIONS.
 
4.1           Application of Payments.  Except as otherwise provided in this
Credit Agreement, all payments in respect of any Loan shall be applied first to
accrued and unpaid interest on such Loan and second to the Outstanding principal
of such Loan.
 
4.2           Funds for Payments.


 
24

--------------------------------------------------------------------------------

 




4.2.1         Payments to Administrative Agent.  All payments of principal,
interest, commitment fees, and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Administrative Agent, for the
respective accounts of the Banks and the Administrative Agent, at the
Administrative Agent’s Office, or at such other location that the Administrative
Agent may from time to time designate, in each case in immediately available
funds or directly from the proceeds of Loans.


4.2.2         No Offset.  All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without setoff or counterclaim.
 
4.2.3         Fees Non-Refundable.  Except as expressly set forth herein, all
fees payable hereunder are non-refundable, provided that (a) if any of the Banks
is finally adjudicated or is found in final arbitration proceedings to have been
grossly negligent or to have committed willful misconduct with respect to the
transactions contemplated hereby in any material respect, then no commitment fee
shall be payable to such Bank after the date of such final adjudication or
arbitration (and such Bank shall refund any commitment fee paid to it and
attributable to the period from and after the date on which such grossly
negligent conduct or willful misconduct occurred), and (b) if the Administrative
Agent is finally adjudicated or is found in final arbitration proceedings to
have been grossly negligent or to have committed willful misconduct with respect
to the transactions contemplated hereby, then no administrative agent’s fee will
be due and payable after the date of such final adjudication or arbitration.  If
the Administrative Agent is finally found to have been grossly negligent or to
have committed willful misconduct, the amount of any administrative agent’s fee
paid or prepaid by the Borrower and attributable to the period from and after
the date on which such grossly negligent conduct or willful misconduct occurred
shall be refunded.
 
4.3           Computations.  All computations of interest with respect to
Alternate Base Rate Loans shall be based on a year of 365/366 days, and all
computations of interest with respect to Federal Funds Rate Loans, Swing Loans
and LIBOR Loans shall be based on a year of 360 days, and in each case paid for
the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.
 
4.4           Inability to Determine LIBOR Rate Basis.  In the event, prior to
the commencement of any Interest Period relating to any LIBOR Loan, the
Administrative Agent shall determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate Basis that would otherwise determine the
rate of interest to be applicable to any LIBOR Loan during any Interest Period,
the Administrative Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request or Conversion
Request with respect to LIBOR Loans shall be automatically withdrawn and shall
be deemed a request for Federal Funds Rate Loans, (b) each LIBOR Loan will
automatically, on the last day of the then current Interest Period relating
thereto, become a Federal Funds Rate Loan, and (c) the obligations of the Banks
to make LIBOR Loans shall be suspended until the Administrative Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent shall so notify the Borrower and the Banks.
 
4.5           Illegality.  Notwithstanding any other provisions herein, if any
present or future Government Mandate shall make it unlawful for any Bank to make
or maintain LIBOR Loans, such Bank shall forthwith give notice of such
circumstances to the Borrower and the other Banks and thereupon (a) the
commitment of such Bank to make LIBOR Loans or convert Federal Funds Rate Loans
or Alternate Base Rate Loans to LIBOR Loans shall forthwith be suspended, and
(b) such Bank’s Loans then Outstanding as LIBOR Loans, if any, shall be
converted automatically to Federal Funds Rate Loans on the last day of each then
existing Interest Period applicable to such LIBOR Loans or within such earlier
period after the occurrence of such circumstances as may be required by
Government Mandate.  The Borrower shall promptly pay the Administrative Agent
for the account of such Bank, upon demand by such Bank, any additional amounts
necessary to compensate such Bank for any costs incurred by such Bank in making
any conversion in accordance with this Section 4.5 other than on the last day of
an Interest Period, including any interest or fees payable by such Bank to
lenders of funds obtained by it in order to make or maintain its LIBOR Loans
hereunder.


 
25

--------------------------------------------------------------------------------

 


4.6           Additional Costs, Etc.  If any future applicable, or any change in
the application or interpretation of any present applicable, Government Mandate
(whether or not having the force of law), shall:
 
(a)           subject any Bank or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction, or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, such Bank’s Commitment, or
the Loans (other than Indemnified Taxes and Other Taxes covered by Section 4.11
and Excluded Taxes), or
 
(b)           materially change the basis of taxation (except for Excluded
Taxes) of payments to any Bank of the principal of or the interest on any Loans
or any other amounts payable to any Bank or the Administrative Agent under this
Credit Agreement or the other Loan Documents, or
 
(c)           impose, increase, or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy, or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Bank, or
 
(d)           impose on any Bank or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, the Loans, such Bank’s Commitment, or any class of loans or
commitments of which any of the Loans or such Bank’s Commitment forms a part,
and the result of any of the foregoing is:
 
(i)           to increase by an amount deemed by such Bank to be material with
respect to the cost to any Bank of making, funding, issuing, renewing,
extending, or maintaining any of the Loans or such Bank’s Commitment, or
 
(ii)         to reduce, by an amount deemed by such Bank or the Administrative
Agent, as the case may be, to be material, the amount of principal, interest, or
other amount payable to such Bank or the Administrative Agent hereunder on
account of such Bank’s Commitment, or any of the Loans, or
 
(iii)        to require such Bank or the Administrative Agent to make any
payment that, but for such conditions or requirements described in clauses (a)
through (d), would not be payable hereunder, or forego any interest or other sum
that, but for such conditions or requirements described in clauses (a) through
(d), would be payable to such Bank or the Administrative Agent hereunder, in any
case the amount of which payment or foregone interest or other sum is deemed by
such Bank or the Administrative Agent, as the case may be, to be material and is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or (as the case may be) the Administrative Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, upon demand
made by such Bank or (as the case may be) the Administrative Agent at any time
and from time to time (such demand to be made in any case not later than the
first to occur of (I) the date one year after such event described in clause
(i), (ii), or (iii) giving rise to such demand, and (II) the date ninety (90)
days after both the payment in full of all Outstanding Loans, and the
termination of the Commitments) and as often as the occasion therefor may arise,
pay to such Bank or the Administrative Agent such additional amounts as will be
sufficient to compensate such Bank or the Administrative Agent for such
additional cost, reduction, payment, foregone interest or other sum.  Subject to
the terms specified above in this Section 4.6, the obligations of the Borrower
under this Section 4.6 shall survive repayment of the Loans and termination of
the Commitments.


 
26

--------------------------------------------------------------------------------

 


4.7           Capital Adequacy.  If after the date hereof any Bank or the
Administrative Agent determines that (a) the adoption of or change in any
Government Mandate (whether or not having the force of law) regarding capital
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Government Authority with
appropriate jurisdiction, or (b) compliance by such Bank or the Administrative
Agent, or any corporation controlling such Bank or the Administrative Agent,
with any Government Mandate (whether or not having the force of law) has the
effect of reducing the return on such Bank’s or the Administrative Agent’s
commitment with respect to any Loans to a level below that which such Bank or
(as the case may be) the Administrative Agent could have achieved but for such
adoption, change, or compliance (taking into consideration such Bank’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
and assuming full utilization of such Entity’s capital) by any amount reasonably
deemed by such Bank or (as the case may be) the Administrative Agent to be
material, then such Bank or the Administrative Agent may notify the Borrower of
such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Federal Funds Rate, the Borrower shall pay such
Bank or (as the case may be) the Administrative Agent for the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Bank or (as the case may be) the Administrative Agent of a
certificate in accordance with Section 4.8 hereof (but in any case not later
than the first to occur of (I) the date one year after such adoption, change, or
compliance causing such reduction, and (II) as to adoptions of or changes in
Government Mandates occurring prior to the repayment of the Loans and the
termination of the Commitments the date ninety (90) days after both the payment
in full of all Outstanding Loans and termination of the Commitments).  Each Bank
shall allocate such cost increases among its customers in good faith and on an
equitable basis.  Subject to the terms specified above in this Section 4.7, the
obligations of the Borrower under this Section 4.7 shall survive repayment of
the Loans and termination of the Commitments.
 
4.8           Certificate.  A certificate setting forth any additional amounts
payable pursuant to Section 4.6 or Section 4.7 and a brief explanation of such
amounts which are due and in reasonable detail the basis of the calculation and
allocation thereof, submitted by any Bank or the Administrative Agent to the
Borrower, shall be conclusive evidence, absent manifest error, that such amounts
are due and owing.
 
4.9           Indemnity.  The Borrower shall indemnify and hold harmless each
Bank from and against any loss, cost, or expense (excluding loss of anticipated
profits) that such Bank may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Loans as and when due and payable, including any such loss or expense arising
from interest or fees payable by such Bank to lenders of funds obtained by it in
order to maintain its LIBOR Loans, (b) default by the Borrower in making a
borrowing or conversion after the Borrower has given (or is deemed to have
given) a Loan Request or a Conversion Request; or (c) except as otherwise
expressly provided in Section 3.2.2, the making of any payment of a LIBOR Loan,
the making of any conversion of any such Loan to a Federal Funds Rate Loan or an
Alternate Base Rate Loan or the receipt by any Bank of funds in respect of any
such Loan in accordance with Section 2.5(b) on a day that is not the last day of
the applicable Interest Period with respect thereto, including interest or fees
payable by such Bank to lenders of funds obtained by it in order to maintain any
such Loans.  The obligations of the Borrower under this Section 4.9 shall
survive repayment of the Loans and termination of the Commitments.


 
27

--------------------------------------------------------------------------------

 


4.10           Interest After Default.  All amounts outstanding under the Loan
Documents that are not paid when due, including all overdue principal and (to
the extent permitted by applicable Government Mandate) interest and all other
overdue amounts (after giving effect to any applicable grace period), shall to
the extent permitted by applicable Government Mandate bear interest until such
amount shall be paid in full (after as well as before judgment) at a rate per
annum equal to two percent (2%) above the interest rate otherwise applicable to
such amounts in the case of principal and two percent (2%) above the Alternate
Base Rate in the case of other amounts payable hereunder.  Any interest accruing
under this section on overdue principal or interest shall be due and payable
upon demand.
 
4.11           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of each US Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any US Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.11) the
Administrative Agent or any Bank, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such US
Loan Party shall make such deductions and (iii) such US Loan Party shall timely
pay the full amount deducted to the relevant Government Authority in accordance
with applicable law.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, each US Loan Party shall timely pay any
Other Taxes to the relevant Government Authority in accordance with applicable
law.
 
(c)           Indemnification by the Borrower.  Each US Loan Party shall
indemnify the Administrative Agent and each Bank, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority.  A certificate as to the amount of such payment or
liability delivered to a US Loan Party by a Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any US Loan Party to a Government Authority,
such US Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


 
28

--------------------------------------------------------------------------------

 


(e)           Status of Banks.  Any Foreign Bank that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Bank, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Bank
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Bank shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Bank is legally entitled to do so), whichever of the following is
applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Bank is not (1) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Bank, in its sole discretion, that it has received a refund or credit of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.11, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund or credit), net of all reasonable out-of-pocket expenses of
the Administrative Agent or such Bank, as the case may be, and without interest
(other than any interest paid by the relevant Government Authority with respect
to such refund), provided that the Borrower upon the request of the
Administrative Agent or such Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Government Authority) to the Administrative Agent or such Bank if the
Administrative Agent or such Bank is required to repay such refund to such
Government Authority.  This subsection shall not be construed to require the
Administrative Agent or any Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
29

--------------------------------------------------------------------------------


 
4.12           Mitigation and Replacement.
 
(a)           Mitigation.  At the request of the Borrower, any Bank claiming any
additional amounts payable pursuant to Section 4.6, 4.7 or 4.11 or invoking the
provisions of Section 4.5 shall use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which may thereafter accrue and such change would not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.
 
(b)           Replacement.  In the event that a Bank demands payment from the
Borrower for amounts owing pursuant to Sections 4.6, 4.7 or 4.11 or invokes the
provisions of Section 4.5, the Borrower may, upon payment of such amounts and
subject to the requirements of Section 18, substitute for such Bank another
financial institution, which financial institution shall be an Eligible Assignee
and shall assume the Commitments of such Bank and purchase the Outstanding Loans
held by such Bank in accordance with Section 18, provided, however, that (i) the
Borrower shall have satisfied all of its obligations in connection with the Loan
Documents with respect to such Bank and (ii) if such assignee is not a Bank (A)
such assignee is reasonably acceptable to the Administrative Agent and (B) the
Borrower shall have paid the Administrative Agent a $3,500 administrative fee.
 
5.           REPRESENTATIONS AND WARRANTIES.
 
Each US Loan Party represents and warrants to the Banks and the Administrative
Agent as follows:
 
5.1           Corporate Authority.
 
5.1.1           Incorporation; Good Standing.  Each of the US Guarantor, its
Subsidiaries, including the Borrower, and the General Partner (a) is a
corporation, limited partnership, general partnership, trust or limited
liability company, as the case may be, duly organized, validly existing, and, if
applicable, in good standing, under the laws of its jurisdiction of
organization, (b) has all requisite corporate, partnership or equivalent power
to own its material properties and conduct its material business as now
conducted and as presently contemplated, and (c) is, if applicable, in good
standing as a foreign corporation, limited partnership, general partnership,
trust or limited liability company, as the case may be, and is duly authorized
to do business in each jurisdiction where it owns or leases properties or
conducts any business so as to require such qualification except where a failure
to be so qualified would not be likely to have a Material Adverse Effect.
 
5.1.2           Authorization.  The execution, delivery, and performance of this
Credit Agreement and the other Loan Documents to which the US Guarantor, the
Borrower, any other Subsidiaries of the US Guarantor, or the General Partner is
or is to become a party and the transactions contemplated hereby and thereby (a)
are within the corporate, partnership, limited liability company or other
equivalent power of each such Entity, (b) have been duly authorized by all
necessary corporate, partnership, limited liability company or other applicable
proceedings on behalf of each such Entity, (c) do not conflict with or result in
any breach or contravention of any Government Mandate to which any such Entity
is subject, (d) do not conflict with or violate any provision of the corporate
charter or bylaws, the limited partnership certificate or agreement, or its
governing documents in the case of any general partnership, limited liability
company or trust, as the case may be, of any such Entity, and (e) do not
violate, conflict with, constitute a default or event of default under, or
result in any rights to accelerate or modify any obligations under any Contract
to which any such Entity is party or subject, or to which any of its respective
assets are subject, except, as to the foregoing clauses (c) and (e) only, where
the same would not be likely to have a Material Adverse Effect.


 
30

--------------------------------------------------------------------------------

 


5.1.3           Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the US Guarantor, the Borrower,
any other Subsidiaries of the US Guarantor or the General Partner is or is to
become a party will result in valid and legally binding obligations of such
Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium, or other laws relating to or
affecting generally the enforcement of creditors’ rights and by general
principles of equity, regardless of whether enforcement is sought in a
Proceeding in equity or at law.
 
5.1.4           Equity Securities.  The General Partner is the only general
partner of the US Guarantor.  All of the outstanding Equity Securities of the US
Guarantor are validly issued, fully paid, and non-assessable.  The US Guarantor
is the only member of the Borrower.  All of the outstanding Equity Securities of
the Borrower are validly issued, fully paid, and non-assessable.
 
5.2           Governmental Approvals.  The execution, delivery, and performance
by the US Guarantor, its Subsidiaries, including the Borrower, and the General
Partner of this Credit Agreement and the other Loan Documents to which the US
Guarantor, the Borrower, any other Subsidiaries of the US Guarantor or the
General Partner is or is to become a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing with,
any Government Authority other than those already obtained and set forth on
Schedule 5.2.
 
5.3           Liens; Leases.  The assets reflected in the consolidated balance
sheet of the US Guarantor dated as of December 31, 2006, and delivered to the
Administrative Agent and the Banks under Section 5.4 are subject to no Liens
except Permitted Liens.  Each of the US Guarantor and its Subsidiaries enjoys
quiet possession under all leases relating to Real Estate or personal property
to which it is party as a lessee, and each such lease is Fully Effective.
 
5.4           Financial Statements.  There has been furnished to the
Administrative Agent and each of the Banks (a) a consolidated balance sheet of
the US Guarantor as at December 31, 2006, and a consolidated statement of income
and cash flow of the US Guarantor for the fiscal year then ended, certified by
the US Guarantor’s independent certified public accountants, and (b) unaudited
interim condensed consolidated balance sheets of the US Guarantor and the
Consolidated Subsidiaries as at September 30, 2007, and interim condensed
consolidated statements of income and of cash flow of the US Guarantor and the
Consolidated Subsidiaries for the respective fiscal periods then ended and as
set forth in the US Guarantor’s Quarterly Reports on Form 10-Q for such fiscal
quarters.  With respect to the financial statements prepared in accordance with
clause (a) above, such balance sheet and statement of income have been prepared
in accordance with GAAP and present fairly in all material respects the
financial position of the US Guarantor and the Consolidated Subsidiaries as at
the close of business on the respective dates thereof and the results of
operations of the US Guarantor and the Consolidated Subsidiaries for the fiscal
periods then ended; or, in the case of the financial statements referred to in
clause (b), have been prepared in a manner consistent with the accounting
practices and policies employed with respect to the audited financial statements
reported in the US Guarantor’s most recent Form 10-K filed with the Securities
and Exchange Commission and prepared in accordance with Rule 10-01 of Regulation
S-X of the Securities and Exchange Commission, and contain all adjustments
necessary for a fair presentation of (A) the results of operations of the US
Guarantor for the periods covered thereby, (B) the financial position of the US
Guarantor at the date thereof, and (C) the cash flows of the US Guarantor for
periods covered thereby (subject to year-end adjustments).  There are no
contingent liabilities of the US Guarantor or the Consolidated Subsidiaries as
of such dates involving material amounts, known to the executive management of
the US Guarantor that (aa) should have been disclosed in said balance sheets or
the related notes thereto in accordance with GAAP and the rules and regulations
of the Securities and Exchange Commission, and (bb) were not so disclosed.


 
31

--------------------------------------------------------------------------------

 


5.5           No Material Changes, Etc.  No change in the Business of the US
Guarantor and its Consolidated Subsidiaries, taken as a whole, has occurred
since December 31, 2006 that has resulted in a Material Adverse Effect.
 
5.6           Permits.  The US Guarantor and its Subsidiaries have all Permits
necessary or appropriate for them to conduct their Business, except where the
failure to have such Permits would not be likely to have a Material Adverse
Effect.  All of such Permits are in full force and effect.  Without limiting the
foregoing, the US Guarantor is duly registered as an “investment adviser” under
the Investment Advisers Act of 1940 and under the applicable laws of each state
in which such registration is required in connection with the investment
advisory business of the US Guarantor and in which the failure to obtain such
registration would be likely to have a Material Adverse Effect; Alliance
Distributors is duly registered as a “broker/dealer” under the Securities
Exchange Act of 1934 and under the securities or blue sky laws of each state in
which such registration is required in connection with the business conducted by
Alliance Distributors and where a failure to obtain such registration would be
likely to have a Material Adverse Effect, and is a member in good standing of
the Financial Industry Regulatory Authority, Inc.; no Proceeding is pending or
threatened with respect to the suspension, revocation, or termination of any
such registration or membership, and the termination or withdrawal of any such
registration or membership is not contemplated by the US Guarantor or Alliance
Distributors, except, only with respect to registrations by the US Guarantor and
Alliance Distributors required under state law, as would not be likely to have a
Material Adverse Effect.
 
5.7           Litigation.  There is no Proceeding of any kind pending or
threatened, in writing, against the US Guarantor, any of its Subsidiaries, or
the General Partner that questions the validity of this Credit Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.  Except as may be set forth in information provided pursuant to
Section 6.4 hereof or as otherwise disclosed by the Borrower to the Banks, there
is no Proceeding of any kind pending or threatened, in writing, against the US
Guarantor, any of its Subsidiaries, or the General Partner that, if adversely
determined, is reasonably likely to, either in any case or in the aggregate,
result in a Material Adverse Effect or impair or prevent performance and
observance by any US Loan Party of its obligations under this Credit Agreement
or the other Loan Documents.
 
5.8           Material Contracts.  Except as would not be likely to have a
Material Adverse Effect, each Contract to which any of the US Guarantor and its
Subsidiaries (including the Borrower) is party or subject, or by which any of
their respective assets are bound (including investment advisory contracts and
investment company distribution plans) (a) is Fully Effective, (b) is not
subject to any default or event of default with respect to any of the US
Guarantor and its Subsidiaries (including the Borrower) or, to the best
knowledge of the executive management of the Borrower, any other party, (c) is
not subject to any notice of termination given or received by any of the US
Guarantor and its Subsidiaries (including the Borrower), and (d) is, to the best
knowledge of the executive management of the US Guarantor, the legal, valid, and
binding obligation of each party thereto other than any of the US Guarantor and
its Subsidiaries (including the Borrower) enforceable against such parties
according to its terms.


 
32

--------------------------------------------------------------------------------

 


5.9           Compliance with Other Instruments, Laws, Etc.  None of any of the
US Guarantor, its Subsidiaries, including the Borrower, and the General Partner
is, in any respect material to the US Guarantor and its Consolidated
Subsidiaries taken as a whole, in violation of or default under (a) any
provision of its certificate of incorporation or by-laws, or its certificate of
limited partnership or agreement of limited partnership or its certificate of
formation or limited liability company agreement, or its governing documents in
the case of any general partnership, as the case may be, (b) any Contract to
which it is or may be subject or by which it or any of its properties are or may
be bound, or (c) any Government Mandate, including Government Mandates relating
to occupational safety and employment matters.
 
5.10         Tax Status.  The US Guarantor and its Subsidiaries (a) have made or
filed all federal and state income and all other tax returns, reports, and
declarations required by any Government Authority to which any of them is
subject, except where the failure to make or file the same would not be likely
to have a Material Adverse Effect, (b) have paid all taxes and other
governmental assessments and charges due, except those being contested in good
faith and by appropriate Proceedings or those where a failure to pay is not
reasonably likely to have a Material Adverse Effect, and (c) have set aside on
their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports, or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due from the US Guarantor or any of its Subsidiaries by any Government
Authority, and the executive management of the US Guarantor knows of no basis
for any such claim.
 
5.11         No Event of Default.  No Default or Event of Default has occurred
and is continuing.
 
5.12         Investment Company Act.  Neither the US Guarantor nor any of its
Subsidiaries (excluding investment companies in which the US Guarantor or a
Consolidated Subsidiary has made “seed money” investments permitted by Section
8.6(b)) is an “investment company”, as such term is defined in the 1940 Act.
 
5.13         Insurance.  The US Guarantor and its Subsidiaries maintain
insurance with financially sound and reputable insurers in such coverage
amounts, against such risks, with such deductibles and upon such other terms, or
are self-insured in respect of such risks (with appropriate reserves to the
extent required by GAAP), as is reasonable and customary for firms engaged in
businesses similar to those of the US Guarantor and its Subsidiaries.  All
policies of insurance maintained by the US Guarantor or its Subsidiaries are
Fully Effective.  All premiums due on such policies have been paid or accrued on
the books of the US Guarantor or its Subsidiaries, as appropriate.
 
5.14         Certain Transactions.  Except in connection with transactions
occurring in the ordinary course of business, and, taking into account the
totality of the relationships involved, with respect to transactions occurring
on fair and reasonable terms no less favorable to the US Guarantor and its
Consolidated Subsidiaries taken as a whole than would be obtained in comparable
arms’ length transactions with Persons that are not Affiliates of the US
Guarantor or its Subsidiaries, none of the officers, directors, partners, or
employees of the US Guarantor or any of its Subsidiaries, or, to the knowledge
of the executive management of the US Guarantor, any Entity (other than a
Subsidiary) in which any such officer, director, partner, or employee has a
substantial interest or is an officer, director, trustee, or partner, is at
present a party to any transaction with the US Guarantor or any of its
Subsidiaries (other than for or in connection with services as officers,
directors, partners, or employees, as the case may be), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director, partner, employee, or Entity.


 
33

--------------------------------------------------------------------------------

 


5.15         Employee Benefit Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan.  No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by the US
Guarantor or any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event, or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC.  Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within fifteen (15) months of the date of the
representation), and on the actuarial methods and assumptions employed for that
valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001 of ERISA did not exceed the aggregate value of
the assets of all such Guaranteed Pension Plans by more than $50,000,000,
disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.
 
5.16         Use of Proceeds.  The proceeds of the Loans shall be used by the
Borrower to fund the borrower’s obligations resulting from engaging in certain
securities trading and custody activities.  The Borrower is an “exempted
borrower” as such term is used in Regulation U of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221.
 
5.17          Environmental Compliance.  To the best of the US Guarantor’s
knowledge:
 
(a)           none of the US Guarantor, its Subsidiaries, the General Partner,
and any operator of the Real Estate or any operations thereon is in violation,
or alleged violation, of any Government Mandate or Permit pertaining to
environmental, safety or public health matters, including the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean Water
Act, the Federal Clean Air Act, and the Toxic Substances Control Act
(hereinafter “Environmental Laws”), which violation would be likely to have a
material adverse effect on the environment or a Material Adverse Effect;
 
(b)           neither the US Guarantor nor any of its Subsidiaries has received
notice from any third party, including any Government Authority, (i) that any
one of them has been identified by the United States Environmental Protection
Agency (“EPA”) as a potentially responsible party under CERCLA with respect to a
site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B
(1986); (ii) that any hazardous waste, as defined by 42 U.S.C. §9601(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil,
hazardous materials, or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) that any one of them has generated,
transported, or disposed of has been found at any site at which a Government
Authority or other third party has conducted, or has ordered that other parties
conduct, a remedial investigation, removal, or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
Proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses, or damages of any kind whatsoever
in connection with the release of Hazardous Substances; and
 
(i)           no portion of the Real Estate has been used for the handling,
processing, storage, or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws;


 
34

--------------------------------------------------------------------------------

 


(ii)         no underground tank or other underground storage receptacle for
Hazardous Substances is located on any portion of the Real Estate;
 
(iii)         in the course of any activities conducted by any of the US
Guarantor, its Subsidiaries, the General Partner, and operators of any Real
Estate, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws;
 
(iv)        there have been no releases (i.e. any past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing, or dumping) or threatened releases of Hazardous Substances
on, upon, into, or from the Real Estate that would have a material adverse
effect on the value of the Real Estate or the environment;
 
(v)         there have been no releases of Hazardous Substances on, upon, from,
or into any real property in the vicinity of any of the Real Estate that (A) may
have come to be located on the Real Estate through soil or groundwater
contamination, and, (B) if so located, would have a material adverse effect on
the value of the Real Estate or the environment; and
 
(vi)        any Hazardous Substances that have been generated by any of the US
Guarantor and its Subsidiaries, or on the Real Estate by any other Person, have
been transported offsite only by carriers having an identification number issued
by the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid Permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the best of the US Guarantor’s
knowledge, operating in compliance with such Permits and applicable
Environmental Laws.
 
5.18          Funded Debt.  Schedule 5.18 sets forth as of December 31, 2007 all
outstanding Funded Debt of the US Guarantor and its Subsidiaries.
 
5.19          General.  The US Guarantor’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2006, and Quarterly Reports on Form 10-Q referred
to in Section 5.4 (a) conform in all material respects to the requirements of
the Securities Exchange Act of 1934, as amended, and to all applicable rules and
regulations of the Securities and Exchange Commission, and (b) as amended by
interim filings, do not contain an untrue statement of any material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.
 
6.             AFFIRMATIVE COVENANTS OF THE US LOAN PARTIES.
 
Each US Loan Party covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:
 
6.1           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, the commitment fee,
the utilization fee, and all other amounts provided for in this Credit Agreement
and the other Loan Documents to which the Borrower is party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.
 
6.2           Maintenance of Office.  Each US Loan Party will maintain its chief
executive office in New York, New York, or at such other place in the United
States of America as such US Loan Party shall designate upon prior written
notice to the Administrative Agent, where notices, presentations, and demands to
or upon such US Loan Party in respect of the Loan Documents may be given or
made.


 
35

--------------------------------------------------------------------------------

 


6.3           Records and Accounts.  Each US Loan Party will, and will cause
each of its Subsidiaries to, keep complete and accurate records and books of
account.
 
6.4           Financial Statements, Certificates, and Information.  The US
Guarantor will deliver to each of the Banks:
 
(a)           as soon as practicable, but in any event not later than
ninety-five (95) days after the end of each fiscal year of the US Guarantor:
 
(i)           the consolidated balance sheet of the US Guarantor, as at the end
of such fiscal year;
 
(ii)         the consolidating balance sheet of the US Guarantor, listing each
Consolidated Subsidiary and each Excluded Fund, as at the end of such fiscal
year;
 
(iii)        the consolidated statement of income and consolidated statement of
cash flows of the US Guarantor for such fiscal year; and
 
(iv)        the consolidating statement of income only (and not the
consolidating statements of cash flow) of the US Guarantor, listing each
Consolidated Subsidiary and each Excluded Fund for such fiscal year.
 
Each of the balance sheets and statements delivered under this Section 6.4(a)
shall (I) set forth in comparative form the figures for the previous fiscal
year; (II) be in reasonable detail and prepared in accordance with GAAP based on
the records and books of account maintained as provided in Section 6.3; (III) as
to items (i) and (iii) above, include footnotes or otherwise be accompanied by
information outlining in sufficient detail reasonably satisfactory to the
Administrative Agent the effect of consolidating Excluded Funds, if applicable,
and be accompanied by (or be delivered concurrently with the financial
statements under this Section 6.4(a)) a certification by the principal financial
or accounting officer of the US Guarantor that the information contained in such
financial statements presents fairly in all material respects the consolidated
financial position of the US Guarantor on the date thereof and consolidated
results of operations and consolidated cash flows of the US Guarantor for the
periods covered thereby; and (IV) as to items (i) and (iii) above, be certified,
without limitation as to scope, by PricewaterhouseCoopers LLP or another firm of
independent certified public accountants reasonably satisfactory to the
Administrative Agent, and shall be accompanied by (or be delivered concurrently
with the financial statements under this Section 6.4(a)) a written statement
from such accountants to the effect that in connection with their audit of such
financial statements nothing has come to their attention that caused them to
believe that the US Guarantor has failed to comply with the terms, covenants,
provisions or conditions of Section 6.3, Section 7, and Section 8 of this Credit
Agreement as to accounting matters (provided that such accountants may also
state that the audit was not directed primarily toward obtaining knowledge of
such noncompliance), or, if such accountants shall have obtained knowledge of
any such noncompliance, they shall disclose in such statement any such
noncompliance; provided that such accountants shall not be liable to the Banks
for failure to obtain knowledge of any such noncompliance;
 
(b)           as soon as practicable, but in any event not later than fifty (50)
days after the end of each of the first three fiscal quarters of each fiscal
year of the US Guarantor, (i) the unaudited interim condensed consolidated
balance sheet of the US Guarantor as at the end of such fiscal quarter, and (ii)
the unaudited interim condensed consolidated statement of income and unaudited
interim condensed consolidated statement of cash flow of the US Guarantor for
such fiscal quarter and for the portion of the US Guarantor’s fiscal year then
elapsed, all in reasonable detail and, with respect to clauses (i) and (ii),
prepared in a manner consistent with the accounting practices and policies
employed with respect to the audited financial statements reported in the US
Guarantor’s most recent Form 10-K filed with the Securities and Exchange
Commission (subject to the application of accounting principles as of the
implementation date of, and with respect to, Financial Accounting Standards
Board Interpretative No. 46-Revised) and prepared in accordance with Rule 10-01
of Regulation S-X of the Securities and Exchange Commission, and including
footnotes or otherwise accompanied by information outlining in sufficient detail
reasonably satisfactory to the Administrative Agent the effect of consolidating
Excluded Funds, if applicable, and concurrently therewith a certification by the
principal financial or accounting officer of the US Guarantor that, in the
opinion of management of the US Guarantor, all adjustments necessary for a fair
presentation of (A) the results of operations of the US Guarantor for the
periods covered thereby, (B) the financial position of the US Guarantor at the
date thereof, and (C) the cash flows of the US Guarantor for periods covered
thereby have been made (subject to year-end adjustments);


 
36

--------------------------------------------------------------------------------

 


(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial officer, treasurer or general counsel of the US Guarantor in
substantially the form of Exhibit H hereto and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in
Section 8 and (if applicable) reconciliations to reflect changes in GAAP since
December 31, 2006;
 
(d)           promptly after the same are available, copies of each annual
report, proxy, if any, or financial statement or other report or communication
sent to the holders of Equity Securities of the US Guarantor who are not
Affiliates of the US Guarantor, and copies of all annual, interim and current
reports and any other report of a material nature (it being understood that
filings in the ordinary course of business pursuant to Sections 13(d), (f) and
(g) of the Securities Exchange Act of 1934 are not material) which the US
Guarantor may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
 
(e)            from time to time such other financial data and information
(including accountants’ management letters) as the Administrative Agent (having
been requested to do so by any Bank) may reasonably request.
 
(f)            Documents required to be delivered pursuant to Section 6.4(a),
(b), (c) or (d) (to the extent any such financial statements, reports or proxy
statements are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the US Guarantor posts such documents, or
provides a link thereto on the US Guarantor’s internet website at
www.alliancebernstein.com or such other replacement website of which the US
Guarantor has given proper notice to the Administrative Agent and each Bank; or
(ii) on which such documents are posted on the US Guarantor’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Bank
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the US Guarantor shall deliver paper copies of such documents to the
Administrative Agent or any Bank who requests, in writing, the US Guarantor to
deliver such paper copies until written request to cease delivering paper copies
is given by the Administrative Agent or such Bank and (ii) the US Guarantor
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Bank of the posting of any such documents.  Notwithstanding
anything contained herein, in every instance the US Guarantor shall be required
to provide paper copies of the certificates or statements of officers required
by Section 6.4(a), (b) or (c) to the Administrative Agent.  Except for such
certificates or statements of officers, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the US Guarantor with any such request for delivery, and each Bank
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


 
37

--------------------------------------------------------------------------------

 


6.5           Notices.
 
6.5.1           Defaults.  Each US Loan Party will promptly after the executive
management of such US Loan Party (which for purposes of this covenant shall mean
(to the extent applicable) the chairman of the board, president, principal
financial officer, treasurer or general counsel of such US Loan Party) becomes
aware thereof (and in any case within three (3) Business Days after the
executive management becomes aware thereof) notify the Administrative Agent and
each of the Banks in writing of the occurrence of any Default or Event of
Default.  If any Person shall give any notice in writing of a claimed default
(whether or not constituting an Event of Default) under the Loan Documents or
any other Contract relating to Funded Debt equal to or in excess of $100,000,000
to which or with respect to which any US Loan Party or any of its Subsidiaries
is a party or obligor, whether as principal, guarantor, surety, or otherwise,
such US Loan Party shall forthwith give written notice thereof to the
Administrative Agent and each of the Banks, describing the notice or action and
the nature of the claimed default.
 
6.5.2           Environmental Events.  The US Guarantor will promptly give
notice to the Administrative Agent and each of the Banks (a) of any violation of
any Environmental Law that the US Guarantor or any of its Subsidiaries reports
in writing, or that is reportable by any such Person in writing (or for which
any written report supplemental to any oral report is made) to any Government
Authority, and (b) upon becoming aware thereof, of any Proceeding, including a
notice from any Government Authority of potential environmental liability, that
has the potential, in the US Guarantor’s reasonable judgment, to have a Material
Adverse Effect.
 
6.5.3           Notice of Proceedings and Judgments.  The US Guarantor will give
notice to the Administrative Agent and each of the Banks in writing within ten
(10) Business Days of the executive management of the US Guarantor (as defined
in Section 6.5.1) becoming aware of any Proceedings pending affecting the US
Guarantor or any of its Subsidiaries or to which the US Guarantor or any of its
Subsidiaries is or becomes a party that could reasonably be expected by the US
Guarantor to have a Material Adverse Effect (or of any material adverse change
in any such Proceedings of which the US Guarantor has previously given
notice).  Any such notice will state the nature and status of such
Proceedings.  The US Guarantor will give notice to the Administrative Agent and
each of the Banks, in writing, in form and detail satisfactory to the
Administrative Agent, within ten (10) Business Days of any settlement or any
judgment, final or otherwise, against the US Guarantor or any of its
Subsidiaries where the amount payable by the US Guarantor or any of its
Subsidiaries, after giving effect to insurance, is in excess of the lesser of
$50,000,000 or 10% of Consolidated Net Worth as at the end of the most recent
fiscal quarter.


 
38

--------------------------------------------------------------------------------

 


6.5.4           Notice of Change of Control.  In the event the US Guarantor
obtains knowledge of a Change of Control or an impending Change of Control, the
US Guarantor will promptly give written notice (a “US Guarantor Control Change
Notice”) of such fact to the Administrative Agent and the Banks at least forty
(40) days prior to the proposed Change of Control Date; provided, however, that
in no event shall such a US Guarantor Control Change Notice be delivered to the
Administrative Agent and the Banks more than three (3) Business Days after the
Change of Control Date.  Without limiting the foregoing, upon obtaining actual
knowledge of any Change of Control or impending Change of Control, any of the
Administrative Agent and the Banks may (but in no case shall any of them be
obligated to) deliver written notice to the Borrower of such event, indicating
that such event requires the Borrower to prepay the Loans pursuant to Section
3.2.2 (and in any such notice a Bank may make demand for payment of its Loans
under Section 3.2.2).  Promptly upon receipt of such notice, but in no event
later than five (5) Business Days after actual receipt thereof, the US Guarantor
will give written notice (such notice, together with a US Guarantor Control
Change Notice, a “Control Change Notice”) of such fact to the Administrative
Agent and the Banks (including the Bank that has so notified the US
Guarantor).  Any Control Change Notice shall (a) describe the principal facts
and circumstances of such Change of Control known to the US Guarantor in
reasonable detail (including the Change of Control Date or, if the US Guarantor
does not have knowledge of the Change of Control Date, the US Guarantor’s best
estimate of such Change of Control Date), (b) make reference to Section 3.2.2
and the rights of the Banks to require the Borrower to prepay the Loans on the
terms and conditions provided for therein, and (c) state that each Bank may make
a demand for payment of its Loans by providing written notice to the Borrower
and the US Guarantor within fifteen (15) days after the effective date of such
Control Change Notice.  In the event the US Guarantor shall not have designated
the Change of Control Date in its Control Change Notice, the US Guarantor shall
keep the Administrative Agent and the Banks informed as to any changes in the
estimated Change of Control Date and shall provide written notice to the
Administrative Agent and the Banks specifying the Change of Control Date
promptly upon obtaining knowledge thereof.
 
6.5.5           Notice of AXA Default.  In the event the US Guarantor obtains
knowledge of an AXA Guaranty Event of Default, the US Guarantor will promptly
after the executive management of the US Guarantor (which for purposes of this
covenant shall mean (to the extent applicable) the chairman of the board,
president, principal financial officer, treasurer or general counsel of the US
Guarantor) becomes aware thereof (and in any case within three (3) Business Days
after the executive management becomes aware thereof) give written notice of
such fact to the Administrative Agent.  Without limiting the foregoing, upon
obtaining actual knowledge of any AXA Guaranty Event of Default, any of the
Administrative Agent and the Banks may (but in no case shall any of them be
obligated to) deliver written notice to the Borrower of such event, indicating
that such event requires the Borrower to prepay the Loans pursuant to Section
3.2.3 (and in any such notice a Bank may make demand for payment of its Loans
under Section 3.2.3).  Promptly upon receipt of such notice, but in no event
later than five (5) Business Days after actual receipt thereof, the US Guarantor
will give written notice (such notice, together with a notice provided in
accordance with the first sentence of this Section 6.5.5, an “AXA Default
Notice”) of such fact to the Administrative Agent and the Banks (including the
Bank that has so notified the US Guarantor).  Any AXA Default Notice shall (a)
describe the principal facts and circumstances of such AXA Guaranty Event of
Default known to the US Guarantor in reasonable detail, (b) make reference to
Section 3.2.3 and the rights of the Banks to require the Borrower to prepay the
Loans on the terms and conditions provided for therein, and (c) state that each
Bank may make a demand for payment of its Loans by providing written notice to
the Borrower and the US Guarantor within fifteen (15) days after such AXA
Default Notice.
 
6.6           Existence; Business; Properties.
 
 
39

--------------------------------------------------------------------------------

 
 
6.6.1           Legal Existence.  Each US Loan Party will, and will cause each
of its Consolidated Subsidiaries to do or cause to be done all things necessary
to preserve and keep in full force and effect its existence, rights and
franchises as a limited partnership, general partnership, corporation, limited
liability company or trust, as the case may be, except, with respect to rights
and franchises, where the failure to preserve and keep in full force and effect
such rights and franchises would not be likely to have a Material Adverse
Effect, provided, however, this section shall not prohibit any merger,
consolidation, or reorganization of such US Loan Party or any of its
Subsidiaries permitted pursuant to Section 7.2.
 
6.6.2           Conduct of Business.  Except as otherwise disclosed to the
Administrative Agent and the Banks in the US Guarantor’s Form 8-Ks for the
period prior to the Closing Date, each US Loan Party will, and will cause each
of its Consolidated Subsidiaries to, engage in business related to investment
management.
 
6.6.3           Maintenance of Properties.  Each US Loan Party will, and will
cause each of its Consolidated Subsidiaries to, cause its properties used or
useful in the conduct of its business and which are material to the Business of
such US Loan Party and its Consolidated Subsidiaries taken as a whole to be
maintained and kept in good condition, repair, and working order and supplied
with all necessary equipment, ordinary wear and tear excepted; provided that
nothing in this Section 6.6.3 shall prevent such US Loan Party or any of its
Consolidated Subsidiaries from discontinuing the operation and maintenance of
any properties if such discontinuance (i) is, in the judgment of such US Loan
Party or such Subsidiary, desirable in the conduct of its business, and (ii)
does not have a Material Adverse Effect.
 
6.6.4           Status Under Securities Laws.  The US Guarantor shall maintain
its status as a registered “investment adviser”, under (a) the Investment
Advisers Act of 1940 and (b) under the laws of each state in which such
registration is required in connection with the investment advisory business of
the US Guarantor and, as to (b) only, where a failure to obtain such
registration would be likely to have a Material Adverse Effect.  The US
Guarantor shall cause Alliance Distributors (i) to maintain its status as a
registered “broker/dealer” under the Securities Exchange Act of 1934 and under
the laws of each state in which such registration is required in connection with
the business of Alliance Distributors and where a failure to obtain such
registration would be likely to have a Material Adverse Effect, and (ii) to
maintain its membership in the Financial Industry Regulatory Authority, Inc.
 
6.7           Insurance.  Each US Loan Party will, and will cause each of its
Consolidated Subsidiaries to, maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies, in such amounts, containing such terms, in such
forms, and for such periods, or shall be self-insured in respect of such risks
(with appropriate reserves to the extent required by GAAP), as shall be
customary in the industry for companies engaged in similar activities in similar
geographic areas.
 
6.8           Taxes.  Each US Loan Party will, and will cause each of its
Consolidated Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments, and
other governmental charges imposed upon it or its real property, sales, and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid (a) might by
law become a Lien upon any of its property and (b) would be reasonably likely to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy, or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such US
Loan Party or such Subsidiary shall have set aside on its books, if and to the
extent permitted by GAAP, adequate accruals with respect thereto.


 
40

--------------------------------------------------------------------------------

 


6.9           Inspection of Properties and Books, Etc.
 
6.9.1           General.  Each US Loan Party shall, and shall cause each of its
Subsidiaries to, permit the Banks, through the Administrative Agent or any of
the Banks’ other designated representatives, to visit and inspect any of the
properties of such US Loan Party or any of its Subsidiaries, to examine the
books of account of such US Loan Party and its Subsidiaries (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances, and
accounts of such US Loan Party and its Subsidiaries with, and to be advised as
to the same by, its and their officers, all at such reasonable times and
intervals as the Administrative Agent or any Bank may request.  The costs
incurred by the Administrative Agent and the Banks in connection with any such
inspection shall be borne by the Banks making or requesting the inspection (or,
if the Administrative Agent makes an inspection on its own initiative after
notice to the Banks, by the Banks jointly, on a pro rata basis according to
their Outstanding Loans or, if no Loans are Outstanding, their respective
Commitments), except as otherwise provided by Section 15(e).  Any data and
information that is obtained by the Administrative Agent or any Bank pursuant to
this Section 6.9.1 shall be held subject to Section 20.
 
6.9.2           Communication with Accountants.  Each US Loan Party authorizes
the Administrative Agent and, if accompanied by the Administrative Agent, the
Banks to communicate directly with such US Loan Party’s independent certified
public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Banks any and all financial statements and other
supporting financial documents and schedules, including copies of any management
letter with respect to the Business of such US Loan Party or any of its
Subsidiaries.  Each US Loan Party shall be entitled to reasonable prior notice
of any such meeting with its independent certified public accountants and shall
have the opportunity to have its representatives present at any such
meeting.  At the request of the Administrative Agent, each US Loan Party shall
deliver a letter addressed to such accountants instructing them to comply with
the provisions of this Section 6.9.2.  Any data and information that is obtained
by the Administrative Agent or any Bank pursuant to this Section 6.9.2 shall be
held subject to Section 20.
 
6.10           Compliance with Government Mandates, Contracts, and
Permits.  Each US Loan Party will and will cause each of its Consolidated
Subsidiaries to, comply (if and to the extent that a failure to comply would be
likely to have a Material Adverse Effect) with (a) all applicable Government
Mandates wherever the business of such US Loan Party or any such Subsidiary is
conducted, including all Environmental Laws and all Government Mandates relating
to occupational safety and employment matters; (b) the provisions of the
certificate of incorporation and by-laws, or the agreement of limited
partnership and certificate of limited partnership, or its governing documents
in the case of any general partnership, as the case may be, of such US Loan
Party and such Subsidiary; (c) all Contracts to which such US Loan Party or any
such Subsidiary is party, by which such US Loan Party or any such Subsidiary is
or may be bound, or to which any of their respective properties are or may be
subject; and (d) the terms and conditions of any Permit used in the Business of
such US Loan Party or any such Subsidiary.  If any Permit shall become necessary
or required in order that such US Loan Party may fulfill any of its obligations
hereunder or under any of the other Loan Documents to which such US Loan Party
is a party, such US Loan Party will immediately take or cause its Subsidiaries
to take all reasonable steps within the power of such US Loan Party and its
Subsidiaries to obtain and maintain in full force and effect such Permit and
furnish the Administrative Agent and the Banks with evidence thereof.
 
6.11           Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely as provided in Section 5.16.  
 
 
41

--------------------------------------------------------------------------------

 


6.12           Certain Changes in Accounting Principles.  In the event of a
change after the date of this Credit Agreement in (a) GAAP (as defined in clause
(b) of the definition of “GAAP” in Section 1.1) or (b) any regulation issued by
the Securities and Exchange Commission (either such event being referred to
herein as an “Accounting Change”), that results in a material change in the
calculations as to compliance with any financial covenant contained in Section 8
or in the calculation of any item to be taken into account in the calculations
as to compliance with any such covenant (the “Affected Computation”) in such a
manner and to such an extent that, in the good faith judgment of the Chief
Financial Officer of the US Guarantor or the Majority Banks, as evidenced by
notice from such Majority Banks to the US Guarantor and the Administrative Agent
(the “Accounting Notice”), the application of the Accounting Change to the
Affected Computation would no longer reflect the intention of the parties to
this Credit Agreement, then and in any such event:
 
(a)           the US Guarantor shall, promptly after either a determination by
its Chief Financial Officer as provided above or receipt of an Accounting
Notice, give written notice thereof to the Administrative Agent and each Bank,
which notice shall be accompanied by a copy of any Accounting Notice and a
certificate of the Chief Financial Officer of the US Guarantor:
 
(i)           describing the Accounting Change in question and the particular
covenant or covenants that will be affected by such Accounting Change;
 
(ii)         setting forth in reasonable detail (including detailed
calculations) the manner and extent to which the covenant or covenants listed in
such certificate are affected by such Accounting Change; and
 
(iii)        setting forth in reasonable detail (including detailed
calculations) the information required in order to establish that the US
Guarantor would be in compliance with the requirements of the covenant or
covenants listed in such certificate if such Accounting Change was not effective
(or, if the US Guarantor would not be so in compliance, setting forth in
reasonable detail calculations of the extent of such non-compliance);
 
(b)           the US Guarantor and the Banks will enter into good faith
negotiations with each other for an equitable amendment of such covenant or
covenants, and the definition of GAAP set forth in Section 1.1, pursuant to
Section 26 so as to place the parties, insofar as possible, in the same relative
position as if such Accounting Change had not occurred;
 
(c)           for the period from the date on which such Accounting Change
becomes effective (the “Effective Date”) to the effective date of an amendment
to this Credit Agreement pursuant to Section 26, the US Guarantor shall be
deemed to be in compliance with the covenant or covenants listed in such
certificate if and so long as (but only if and so long as) the US Guarantor
would be in compliance with such covenant or covenants if such Accounting Change
had not occurred; and
 
(d)           if no amendment to this Credit Agreement has become effective
within ninety (90) days after the Effective Date of such Accounting Change, then
all accounting computations required to be made for purposes of this Credit
Agreement thereafter shall be made in accordance with GAAP as in effect
immediately prior to such Effective Date.
 
6.13           Broker-Dealer Subsidiaries.
 
6.13.1       Maintain Net Capital.  Each Material Broker-Dealer Subsidiary of
the US Guarantor that is a U.S. regulated broker-dealer shall not fail to
maintain net capital in an amount not less than that required by the Net Capital
Rule for a period in excess of five (5) Business Days of the date such Material
Broker-Dealer Subsidiary knew of such failure, and each Material Broker-Dealer
Subsidiary of the US Guarantor that is a non-U.S. regulated broker-dealer shall
not fail to maintain net capital or capital (or the equivalent) in an amount not
less than that required by any similar rule, regulation or requirement
(including any capital adequacy requirement) of the relevant regulatory
authority or authorities in any relevant jurisdiction for a period in excess of
five (5) Business Days of the date such Material Broker-Dealer Subsidiary knew
of such failure, and
 
 
42

--------------------------------------------------------------------------------

 
 
6.13.2       Registration; Qualification.  Each Broker-Dealer Subsidiary must
maintain its registration or comparable qualification with its applicable
Examining Authority to the extent such registration or comparable qualification
is material to the business of the US Guarantor and its Subsidiaries taken as a
whole.

7.           CERTAIN NEGATIVE COVENANTS OF THE US GUARANTOR.
 
The US Guarantor covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:
 
7.1           Disposition of Assets.  The US Guarantor will not, and will not
cause, permit, or suffer any of its Consolidated Subsidiaries to, in any single
transaction or in multiple transactions within any fiscal year of the US
Guarantor, sell, transfer, assign, or otherwise dispose of assets of the US
Guarantor and its Consolidated Subsidiaries, or enter into any Contract for any
such sale, transfer, assignment, or disposition (a “Disposition”), provided,
however:
 
(a)           Consolidated Subsidiaries of the US Guarantor may sell, transfer,
assign, or dispose of assets (including 12b-1 Fees) to the US Guarantor or
another Consolidated Subsidiary;
 
(b)           the US Guarantor and any Consolidated Subsidiary of the US
Guarantor may make any Disposition (other than a Disposition (whether in one or
a series of transactions) of all or substantially all of the assets of the US
Guarantor and its Consolidated Subsidiaries) so long as (i) no Default exists or
would be caused thereby, (ii) after giving effect to such Disposition the US
Guarantor will, on a pro forma basis, be in compliance with the financial
covenants set forth in Section 8 hereof, and (c) the assets disposed of in any
fiscal year in the aggregate did not generate more than 33 1/3% of the
consolidated revenues of the US Guarantor during the immediately preceding
fiscal four quarters or if such assets generated revenues during the immediately
preceding fiscal four quarters that if subtracted from the consolidated revenues
of the US Guarantor during this period would result in consolidated revenues of
the US Guarantor of less than $1,200,000,000; and
 
(c)           the US Guarantor and any Consolidated Subsidiary of the US
Guarantor may sell, transfer or assign, or dispose of 12b-1 Fees to Persons
other than the US Guarantor and its Consolidated Subsidiaries.  Any Indebtedness
in respect of obligations of the US Guarantor and its Consolidated Subsidiaries
arising out of such transactions shall constitute “Funded Debt”.
 
This covenant is not intended to restrict the conversion of a short-term
investment of any US Loan Party into cash or into another investment which
remains an asset of such US Loan Party.
 
7.2           Fundamental Changes.  The US Guarantor will not, and will not
cause, permit, or suffer any of its Consolidated Subsidiaries to, become a party
to any merger, dissolution or consolidation involving all or substantially all
of its assets (whether in one or a series of transactions) (any such
transaction, a “Reorganization” and the term “Reorganize” shall have a
correlative meaning) or purchase or acquire all or substantially all of the
assets or Equity Securities of a Person or a business unit of a Person (whether
in one or a series of transactions) (each, an “Acquisition”) or enter into any
Contract providing for any Reorganization or Acquisition, provided, however, so
long as no Default or Event of Default then exists or would be caused thereby:


 
43

--------------------------------------------------------------------------------

 


(a)           any Consolidated Subsidiary may merge with (i) a US Loan Party,
provided that such US Loan Party shall be the continuing or surviving Person, or
(ii) any one or more Consolidated Subsidiaries;
 
(b)           any Person may merge with (i) a US Loan Party provided that (x)
such US Loan Party shall be the continuing or surviving Person, and (y) such
Person merging into such US Loan Party is in the same line of business as the US
Guarantor and its Subsidiaries or a line of business reasonably related thereto,
or (ii) any one or more Consolidated Subsidiaries, provided that (x) such
Consolidated Subsidiary shall be the continuing or surviving Person, (y) such
Person merging into a Consolidated Subsidiary is in the same line of business as
the US Guarantor and its Subsidiaries or a line of business reasonably related
thereto; and
 
(c)           the US Guarantor or any Consolidated Subsidiary may purchase or
acquire all or substantially all of the Equity Securities or assets of a Person
or a business unit of a Person, provided that (i) such Person is in the same
line of business as the US Guarantor and its Subsidiaries or a line of business
related thereto and (ii) after giving effect to such purchase or acquisition,
the US Guarantor will, on a pro forma basis, be in compliance with the financial
covenants set forth in Section 8.
 
7.3           Restrictions on Liens.  The US Guarantor will not, and will not
cause, permit, or suffer any of its Consolidated Subsidiaries to (a) create or
incur, or cause, permit, or suffer to be created or incurred or to exist, any
Lien upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
such property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device, or
arrangement; (d) suffer to exist any Indebtedness or claim or demand for a
period of time such that the same by Government Mandate or upon bankruptcy or
insolvency, or otherwise, would be given any priority whatsoever over its
general creditors; or (e) assign, pledge, or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper, or instruments, with or
without recourse, other than a transfer or assignment in connection with a
Disposition permitted under Section 7.1 or Reorganization or Acquisition
permitted under Section 7.2 or an Investment permitted under Section 7.4;
provided that the US Guarantor and any Subsidiary of the US Guarantor may create
or incur, or cause, permit, or suffer to be created or incurred or to exist:
 
(i)           Liens imposed by Government Mandate to secure taxes, assessments,
and other government charges in respect of obligations not overdue or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves are maintained in accordance with GAAP;
 
(ii)           statutory Liens of carriers, warehousemen, mechanics, suppliers,
laborers, and materialmen, and other like Liens in the ordinary course of
business, in each case in respect of obligations not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves are maintained in
accordance with GAAP;


 
44

--------------------------------------------------------------------------------

 


(iii)           Liens arising out of pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;
 
(iv)          Liens on deposits to secure performance of bids or performance
bonds and other similar Liens, in the ordinary course of business;
 
(v)           Liens on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property, defects and
irregularities in the title thereto, and other minor Liens, provided, none of
such Liens in the reasonable opinion of the US Guarantor interferes materially
with the use of the affected property in the ordinary conduct of the business of
the US Guarantor and its Subsidiaries;
 
(vi)           the rights and interests of landlords and lessors under leases of
Real Estate leased by the US Guarantor or one of its Subsidiaries, as lessee;
 
(vii)          Liens outstanding on the Closing Date and set forth on Schedule
7.3;
 
(viii)         Liens in favor of either the US Guarantor or a Consolidated
Subsidiary on all or part of the assets of any Subsidiary of the US Guarantor
securing Indebtedness owing by such Subsidiary to the US Guarantor or such
Consolidated Subsidiary, as the case may be;
 
(ix)           Liens on interests of the US Guarantor or its Subsidiaries in
partnerships or joint ventures consisting of binding rights of first refusal,
rights of first offer, take-me-along rights, third-party offer provisions,
buy-sell provisions, other transfer restrictions and conditions relating to such
partnership or joint venture interests, and Liens granted to other participants
in such partnership or joint venture as security for the performance by the US
Guarantor or its Subsidiaries of their obligations in respect of such
partnership or joint venture;
 
(x)            UCC notice filings in connection with non-recourse sales of 12b-1
Fees (other than sales constituting a collateral security device);
 
(xi)           Liens securing purchase money Indebtedness so long as such Liens
are only on the asset acquired with such purchase money Indebtedness and secure
only the Indebtedness incurred to purchase such asset;
 
(xii)          Liens incurred or otherwise arising in connection with the
Securities Trading Activities of the Broker-Dealer Subsidiaries;
 
(xiii)         Liens in favor of the Administrative Agent or any Bank to secure
the Obligations; and
 
(xiv)         Liens (in addition to those specified in clauses (i) through
(xiii) above) securing Indebtedness in an aggregate amount for the US Guarantor
and all of its Consolidated Subsidiaries taken together not in excess of
$80,000,000 outstanding at any point in time (but excluding from the amount of
any such Indebtedness that portion which is fully covered by insurance and as to
which the insurance company has acknowledged to the Administrative Agent its
coverage obligation in writing).


 
45

--------------------------------------------------------------------------------

 


7.4           Restrictions on Investments.  The US Guarantor will not, and will
not cause, permit, or suffer any of its Consolidated Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except:  
 
(a)           Investments in marketable securities, liquid investments, and
other financial instruments that are acquired for investment purposes and that
have a value that may be readily established, including any such Investment that
may be readily sold or otherwise liquidated in any mutual fund for which the US
Guarantor or one of its Subsidiaries serves as investment manager or adviser;
 
(b)           Investments received in connection with the settlement of past due
accounts;
 
(c)           Guarantees otherwise constituting permitted Funded Debt;
 
(d)           So long as no Event of Default exists or would be caused thereby,
Investments in funds or other vehicles managed by the US Guarantor or one of its
affiliates in the ordinary course;
 
(e)           Investments by the Broker-Dealer Subsidiaries consisting of
purchases, borrowings and other acquisitions of securities and other financial
instruments in connection with the Securities Trading Activities of the Broker
Dealer Subsidiaries;
 
(f)            Investments existing on the Closing Date and set forth on
Schedule 7.4; and
 
(g)           Other Investments, so long as no Default exists or would be caused
thereby and the US Guarantor would be, on a pro forma basis, in compliance with
the financial covenants set forth in Section 8 hereof; provided, however, that
with respect to any acquisition of all or substantially all of the Equity
Securities or assets of a Person, such acquisition shall relate solely to Equity
Securities in another Person engaged primarily in, or assets of another Person
used primarily for, the same line of business as the Borrower and its
Subsidiaries or a line of business reasonably related thereto.
 
7.5           Restrictions on Funded Debt.  The US Guarantor will not cause,
permit, or suffer any of the Consolidated Subsidiaries to, create, incur,
assume, guarantee, or be or remain liable, contingently or otherwise, with
respect to any Funded Debt if as a result the US Guarantor will not be in
compliance with the financial covenants set forth in Section 8 hereof.
 
7.6           Distributions.  The US Guarantor shall not cause, permit, or
suffer any restriction or Lien on the ability of any Consolidated Subsidiary to
(a) pay, directly or indirectly, any Distributions to the US Guarantor or any
other Subsidiary of the US Guarantor, (b) make any payments, directly or
indirectly, in respect of any Indebtedness or other obligation owed to the US
Guarantor or any of its Subsidiaries, (c) make loans or advances to the US
Guarantor or any other Subsidiary of the US Guarantor, or (d) sell, transfer,
assign, or otherwise dispose of any property or assets to the US Guarantor or
any other Subsidiary of the US Guarantor, except, in each such case,
restrictions or Liens (aa) that exist under or by reason of applicable
Government Mandates, including any net capital rules, (bb) that are imposed
only, as to Indebtedness of the US Guarantor or any Consolidated Subsidiary
incurred prior to the date hereof, upon a failure to pay when due any of such
Indebtedness, or, as to Indebtedness of the US Guarantor or any Consolidated
Subsidiary incurred on or after the date hereof, upon an acceleration of such
Indebtedness or a failure to pay the full amount of such Indebtedness at
maturity, or (cc) that arise by reason of the maintenance by any Subsidiary that
is not a Consolidated Subsidiary of a level of net worth for the purpose of
ensuring that limited partnerships for which it serves as general partner will
be treated as partnerships for federal income tax purposes.  Notwithstanding the
foregoing, any portion of net earnings of any Consolidated Subsidiary that is
unavailable for payment of dividends to the US Guarantor or any other
Consolidated Subsidiary by reason of a restriction or Lien permitted under any
of clauses (aa), (bb), and (cc) shall be excluded from the calculation of
Consolidated Net Income (or Loss).


 
46

--------------------------------------------------------------------------------

 


7.7           Transactions with Affiliates.  The US Guarantor will not, and will
not cause, permit, or suffer any of its Subsidiaries to, directly or indirectly,
enter into any Contract or other transaction with any Affiliate of the US
Guarantor or any of its Subsidiaries that is material to the US Guarantor and
the Consolidated Subsidiaries taken as a whole, unless either: (a) such Contract
or transaction relates solely to compensation arrangements with directors,
officers, or employees of the US Guarantor, the General Partner, or the
Consolidated Subsidiaries, or (b) such transaction is in the ordinary course of
business and is, taking into account the totality of the relationships involved,
on fair and reasonable terms no less favorable to the US Guarantor and the
Consolidated Subsidiaries taken as a whole than would be obtained in comparable
arm’s length transactions with Persons that are not Affiliates of the US
Guarantor or its Subsidiaries, or (c) the Contract or other transaction is in
connection with a Reorganization or Acquisition permitted under Section 7.2
hereof.
 
7.8           Fiscal Year.  The US Guarantor shall not change its fiscal year
unless the parties to the Loan Documents shall first enter into amendments to
the Loan Documents such that the rights of the parties to the Loan Documents
will not be affected by the change in the fiscal year of the US Guarantor, and
the parties shall enter into such amendments as may be required in connection
with a change of the US Guarantor’s fiscal year.
 
7.9           Compliance with Environmental Laws.  The US Guarantor will not,
and will not cause, permit, or suffer any of its Subsidiaries to, (a) use any of
the Real Estate or any portion thereof for the handling, processing, storage, or
disposal of Hazardous Substances, (b) cause, permit, or suffer to be located on
any of the Real Estate any underground tank or other underground storage
receptacle for Hazardous Substances, (c) generate any Hazardous Substances on
any of the Real Estate, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a release (i.e., releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping) or threatened release of Hazardous Substances
on, upon, or into the Real Estate, or (e) otherwise conduct any activity at any
Real Estate or use any Real Estate in any manner that would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, in each case, so as would be likely to have a Material Adverse Effect.
 
7.10           Employee Benefit Plans.  The US Guarantor will not, and will not
cause, permit, or suffer any ERISA Affiliate to:
 
(a)           engage in any “prohibited transaction” within the meaning of §406
of ERISA or §4975 of the Code that could result in a material liability for the
US Guarantor and its Consolidated Subsidiaries taken as a whole;
 
(b)           permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency”, as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived;


 
47

--------------------------------------------------------------------------------

 


(c)           fail to contribute to any Guaranteed Pension Plan to an extent
that, or terminate any Guaranteed Pension Plan in a manner that, could result in
the imposition of a Lien on the assets of the US Guarantor or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d)           permit or take any action that would result in the aggregate
benefit liabilities (within the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans by more
than $50,000,000, disregarding for this purpose the benefit liabilities and
assets of any such Plan with assets in excess of benefit liabilities.
 
7.11          Amendments to Certain Documents.  The US Guarantor shall not,
without the prior written consent of the Administrative Agent in each instance,
permit or suffer any material amendments, modifications, supplements, or
restatements of its certificate of limited partnership or the US Guarantor
Partnership Agreement (or, following any conversion of the US Guarantor to a
corporation, its certificate of incorporation or by-laws) that (i) relate to the
determination of Available Cash Flow or Operating Cash Flow under the US
Guarantor Partnership Agreement, or (ii) could reasonably be expected to
materially adversely affect the ability of the US Guarantor to perform and
observe its obligations under the Loan Documents or the legal rights and
remedies of the Banks and the Administrative Agent under any of the Loan
Documents.
 
8.             FINANCIAL COVENANTS OF THE US GUARANTOR.
 
The US Guarantor covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:
 
8.1           Consolidated Leverage Ratio.  The US Guarantor will not at any
time permit its Consolidated Leverage Ratio to exceed 3.00 to 1.00.
 
8.2           Minimum Consolidated Net Worth.  As of the last day of each
calendar quarter, the US Guarantor shall not permit its Consolidated Net Worth
to be less than $1,300,000,000.
 
8.3           Miscellaneous.  For purposes of this Section 8, demand obligations
shall be deemed to be due and payable during any fiscal year during which such
obligations are outstanding.
 
9.             CLOSING CONDITIONS.
 
The obligations of the Banks to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:
 
9.1           Financial Statements and Material Changes.  The Banks shall be
reasonably satisfied that (a) the financial statements of the US Guarantor and
the Consolidated Subsidiaries referred to in Section 5.4 fairly present in all
material respects the business and financial condition and the results of
operations of the US Guarantor and the Consolidated Subsidiaries as of the dates
and for the periods to which such financial statements relate, and (b) there
shall have been no material adverse change in the Business of the US Guarantor
and the Consolidated Subsidiaries taken as a whole since the dates of such
financial statements.
 
9.2           Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  Each Bank and the Administrative Agent shall have received a
fully executed copy of each such document.


 
48

--------------------------------------------------------------------------------

 


9.3           Certified Copies of Charter Documents.  Each of the Banks and the
Administrative Agent shall have received from the US Guarantor, the General
Partner and the Borrower (a) a copy of its certificate of limited partnership,
certificate of incorporation, certificate of formation or other charter document
duly certified as of a recent date by the Secretary of State of Delaware, (b) a
copy, certified by a duly authorized officer of such Entity to be true and
complete on the Closing Date, of its agreement of limited partnership, by-laws,
limited liability company agreement or equivalent document as in effect on such
date, and (c) a certificate of the Secretary of State of Delaware as to the due
organization, legal existence, and good standing of such Entity.  The
certificate of incorporation, partnership agreement and by-laws, certificate of
limited partnership or certificate of formation of limited liability company
agreement, as the case may be, of the US Guarantor, the General Partner and the
Borrower shall be in all respects satisfactory in form and substance to the
Banks and the Administrative Agent.
 
9.4           Partnership, Corporate and Company Action.  All partnership,
corporate or company action necessary for the valid execution, delivery, and
performance by the each Loan Party of this Credit Agreement and the other Loan
Documents to which it is or is to become a party, and all corporate action
necessary for the General Partner to cause the US Guarantor to execute, deliver,
and perform this Credit Agreement and the other Loan Documents to which the US
Guarantor is or is to become a party, shall have been duly and effectively
taken, evidence thereof reasonably satisfactory to the Banks and the
Administrative Agent shall have been provided to each of the Banks, and such
action shall be in full force and effect at the Closing Date.
 
9.5           Consents.  Each party hereto shall have duly obtained all consents
and approvals of Government Authorities and other third parties, and shall have
effected all notices, filings, and registrations with Government Authorities and
other third parties, as may be required in connection with the execution,
delivery, performance, and observance of the Loan Documents; all of such
consents, approvals, notices, filings, and registrations shall be in full force
and effect; and the Banks and the Administrative Agent shall have each received
evidence thereof satisfactory to them.
 
9.6           Opinions of Counsel.  Each of the Banks and the Administrative
Agent shall have received a favorable opinion addressed to the Banks and the
Administrative Agent, dated as of the Closing Date, from Sidley Austin LLP,
special United Sates counsel to the Loan Parties, and from Linklaters LLP,
counsel to AXA, in the form of Exhibits I-1 and I-2 hereto, respectively.
 
9.7           Proceedings.  Except as may be disclosed in the US Guarantor’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, there
shall be no Proceedings pending or threatened the result of which, if adversely
determined, is reasonably likely to impair or prevent the US Guarantor’s or the
Borrower’s performance and observance of its obligations under this Credit
Agreement and the other Loan Documents.
 
9.8           Incumbency Certificate.  Each of the Banks and the Administrative
Agent shall have received from each Loan Party an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Loan Party
and giving the name and bearing a specimen signature of each individual who
shall be authorized: (a) to sign, in the name and on behalf of such Loan Party,
each of the Loan Documents to which such Loan Party is or is to become a party;
(b) in the case of the Borrower, to make Loan Requests and Conversion Requests
and Swing Loan Requests; and (c) in the case of the Borrower, to give notices
and to take other action on behalf of the Borrower under the Loan Documents.
 
9.9           Fees.  The Borrower shall have paid to the Administrative Agent
for the accounts of the Banks all fees then payable.


 
49

--------------------------------------------------------------------------------

 


9.10         Representations and Warranties True; No Defaults.  The
Administrative Agent and the Banks shall have received a certificate of an
officer of the US Guarantor and the General Partner, in form and substance
satisfactory to the Administrative Agent and the Banks, to the effect that
(i) each of the representations and warranties set forth herein and each of the
other Loan Documents is true and correct in all material respects on and as of
the Closing Date, and (ii) no material defaults exist under any material
contract or agreement of the US Guarantor or the Borrower, including, without
limitation, this Credit Agreement and the other Loan Documents.
 
9.11         Determinations under Section 9.  Without limiting the generality of
the provisions of Section 13.1.4, for purposes of determining compliance with
the conditions specified in this Section 9, each Bank that has signed this
Credit Agreement shall be deemed to have consented to, approved, accepted and to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Closing Date specifying its objection thereto.
 
10.           CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Banks to make any Loan, including the Revolving Credit
Loans and the Swing Loans, whether on or after the Closing Date, shall also be
subject to the satisfaction of the conditions precedent set forth below.  Each
of the submission of a Loan Request or a Swing Loan Request by the Borrower and
the acceptance by the Borrower of any Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth below have been
satisfied.
 
10.1         No Default.  No Default or Event of Default shall have occurred and
be continuing.
 
10.2         Representations True.  Each of the representations and warranties
of each Loan Party and its Subsidiaries contained in this Credit Agreement
(other than the representation and warranty set forth in Section 5.5), the other
Loan Documents, or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true and correct in all material
respects as of the time of the making of such Loan, with the same effect as if
made at and as of that time (except (a) to the extent that such representations
and warranties expressly relate to a prior date, in which case they shall be
true and correct in all material respects as of such earlier date, and (b) to
the extent of changes resulting from transactions contemplated or permitted by
this Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse to the US Guarantor and its Consolidated Subsidiaries taken as a whole).
 
10.3         Loan Request.  In the case of a Revolving Credit Loan, the
Administrative Agent shall have received a Loan Request as provided in Section
2.8.1.  In the case of a Swing Loan, the each Bank and the Administrative Agent
shall have received a Swing Loan Request as provided in Section 2.8.2.
 
10.4         Payment of Fees.  Without limiting any other condition, the
Borrower shall have paid to the Administrative Agent, for the account of the
Banks and the Administrative Agent as appropriate, all fees and other amounts
due and payable under the Loan Documents at or prior to the time of the making
of such Loan.
 
10.5         No Legal Impediment.  No change shall have occurred in any
Government Mandate that in the reasonable opinion of any Bank would make it
illegal for such Bank to make such Loan (it being understood that this section
shall be a condition only for the Bank or Banks affected by such Government
Mandate).


 
50

--------------------------------------------------------------------------------

 


11.           EVENTS OF DEFAULT; ACCELERATION; ETC.
 
11.1         Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a)           failure to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
 
(b)           failure to pay any interest on the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for five (5) days after written notice of such failure
has been given to the Borrower by the Administrative Agent;
 
(c)           any US Loan Party shall fail to perform or observe any of its
covenants contained in Sections 6.5.1, 6.6.1, 7.1, 7.2, 7.3(xiv), 7.11, 8, or,
if such failure relates to a Lien securing Funded Debt, 7.3;
 
(d)           any US Loan Party or any of its Subsidiaries shall fail to perform
or observe any term, covenant, or agreement contained herein or in any of the
other Loan Documents (other than those specified elsewhere in this Section 11)
for thirty (30) days after written notice of such failure has been given to such
US Loan Party by the Administrative Agent, provided, that a failure to perform
or observe the terms, covenants and agreements set forth in Section 6.4, Section
6.5.3, Section 6.9 or Section 6.13.1 that continues for more than ten (10) days
(regardless of whether notice of such failure is given to such US Loan Party)
shall constitute an Event of Default hereunder;
 
(e)           any representation or warranty of any US Loan Party or any of its
Subsidiaries in this Credit Agreement, any of the other Loan Documents, or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been incorrect in any material respect
upon the date when made or deemed to have been made or repeated;
 
(f)            failure to make a payment of principal or interest, or the
occurrence of a default, event of default, or other event permitting (with or
without the passage of time or the giving of notice) acceleration or exercise of
remedies or, with respect to any Swap Contract, as to which the US Guarantor or
any Subsidiary is the defaulting party, permitting early termination thereof
shall occur with respect to (i) any Indebtedness for money borrowed, (ii) any
Indebtedness in respect of the deferred purchase price of goods or services,
(iii) any Capitalized Lease, (iv) any Broker-Dealer Debt, (v) any Swap Contract
or (vi) any Synthetic Lease Obligation, of the US Guarantor or any of its
Subsidiaries, having a principal amount (or (x) in the case of a Capitalized
Lease, scheduled rental payments with a discounted present value from the last
day of the initial term to the date of determination as determined in accordance
with generally accepted accounting principles or (y) in the case of a Swap
Contract, the Swap Termination Value or (z) in the case of a Synthetic Lease
Obligation, the amount of Attributable Indebtedness with respect thereto), (A)
in any one case, of  $100,000,000 or more, or (B) in the aggregate, of
$250,000,000 or more, and such failure to make a payment of principal or
interest, or a default, event of default, or other event shall continue for such
period of time as would entitle the holder of such Indebtedness, Capitalized
Lease, Swap Contract or Synthetic Lease Obligation (with or without notice) to
accelerate such Indebtedness or terminate such Capitalized Lease, Swap Contract
or Synthetic Lease Obligation;


 
51

--------------------------------------------------------------------------------

 


(g)           any of the Loan Documents shall be cancelled, terminated, revoked,
or rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent, or approval of the Banks, or any
Proceeding to cancel, revoke, or rescind any of the Loan Documents shall be
commenced by or on behalf of any Loan Party or any of its Subsidiaries party
thereto, or any Government Authority of competent jurisdiction shall make a
determination that, or issue a Government Mandate to the effect that, any
material provision of one or more of the Loan Documents is illegal, invalid, or
unenforceable in accordance with the terms thereof;
 
(h)           the US Guarantor, Alliance Distributors, the General Partner, the
Borrower or any Material Subsidiary shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, or receiver of the US
Guarantor, Alliance Distributors, the General Partner, the Borrower or any
Material Subsidiary or of any substantial part of the assets of the US
Guarantor, Alliance Distributors, the General Partner, the Borrower or any
Material Subsidiary, or shall commence any Proceeding relating to the US
Guarantor, Alliance Distributors, the General Partner, the Borrower or any
Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation, or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such Proceeding shall be commenced against the
US Guarantor, Alliance Distributors, the General Partner, the Borrower or any
Material Subsidiary and any of such parties shall indicate its approval thereof,
consent thereto, or acquiescence therein;
 
(i)            either (i) an involuntary Proceeding relating to the US
Guarantor, Alliance Distributors, the General Partner, the Borrower or any
Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation, or similar law of
any jurisdiction, now or hereafter in effect is commenced and not dismissed or
vacated within sixty (60) days following entry thereof, or (ii) a decree or
order is entered appointing any trustee, custodian, liquidator, or receiver
described in (h) or adjudicating the US Guarantor, Alliance Distributors, the
General Partner, the Borrower or any Material Subsidiary bankrupt or insolvent,
or approving a petition in any such Proceeding, or a decree or order for relief
is entered in respect of the US Guarantor, Alliance Distributors, the General
Partner, the Borrower or any Material Subsidiary in an involuntary Proceeding
under federal bankruptcy laws as now or hereafter constituted;
 
(j)            there shall remain in force, undischarged, unsatisfied, and
unstayed, for more than forty-five (45) days, any final judgment or order
against the US Guarantor or any of its Subsidiaries, that, with any other such
outstanding final judgments or orders, undischarged, against the US Guarantor
and its Subsidiaries taken together exceeds in the aggregate $50,000,000;
 
(k)           with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the US Guarantor or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $50,000,000 and such
event in the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Guaranteed Pension Plan; or the PBGC
shall have instituted proceedings to terminate such Guaranteed Pension Plan;


 
52

--------------------------------------------------------------------------------

 


(l)            any of the following: (i) the US Guarantor shall fail to be duly
registered as an “investment adviser” under the Investment Advisers Act of 1940;
or (ii) Alliance Distributors shall cease to be duly registered as a
“broker/dealer” under the Securities Exchange Act of 1934 or shall cease to be a
member in good standing of the National Association of Securities Dealers, Inc.,
in each case, to the extent required;
 
(m)           the US Guarantor, Alliance Distributors, the General Partner, the
Borrower or any Material Subsidiary shall either (i) be indicted for a federal
or state crime and, in connection with such indictment, Government Authorities
shall seek to seize or attach, or seek a civil forfeiture of, property of the US
Guarantor, Alliance Distributors, the General Partner, the Borrower or one or
more of such Material Subsidiaries having a fair market value in excess of
$50,000,000, or (ii) be found guilty of, or shall plead guilty, no contest, or
nolo contendere to, any federal or state crime, a punishment for which could
include a fine, penalty, or forfeiture of any assets of the US Guarantor,
Alliance Distributors, the General Partner, the Borrower or such Material
Subsidiary having in any such case a fair market value in excess of $50,000,000;
or
 
(n)           AllianceBernstein Corporation shall cease to be the sole general
partner of the US Guarantor, and such circumstance shall continue for thirty
(30) days after written notice of such circumstance has been given to the US
Guarantor, provided, that the admission of additional Persons as general partner
of the US Guarantor shall not constitute an Event of Default if, prior to the
admission of any such general partner, the US Guarantor delivers to the Banks
(i) the documentation with respect to such general partner that would be
required under Section 9.3 if such Person were a General Partner on the Closing
Date, (ii) an incumbency certificate for such general partner as required for
the US Guarantor pursuant to Section 9.8, and (iii) an opinion from counsel
reasonably acceptable to the Banks, in form and substance reasonably
satisfactory to the Banks, as to such general partner’s power and authority to
act on behalf of the US Guarantor as a general partner of the US Guarantor; or
 
(o)           an “Event of Default” as defined in the AXA Guaranty shall have
occurred and be continuing and the Borrower or the US Guarantor shall fail to
pay, within five (5) Business Days after notice in writing to the Borrower from
the Administrative Agent, acting at the request of, or with the consent of, the
Majority Banks, any Obligations owing with respect to any Loan Document;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall, at the request of, or may with the consent of, the
Majority Banks take one or more of the following actions: (x) declare the
Commitment of each Bank to make Loans to be terminated, whereupon such
Commitment shall be terminated; and (y) by notice in writing to the Borrower
declare all amounts owing with respect to this Credit Agreement, any Notes, and
the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived by the
Borrower.  In addition, in any such event, so long as the same may be
continuing, the Administrative Agent may or, at the request of the Majority
Banks, shall exercise on behalf of itself and the Banks all other rights and
remedies available to it and the Banks under the Loan Documents or applicable
law.  Notwithstanding the foregoing, in the event of any Event of Default
specified in Section 11.1(h) or Section 11.1(i) or Section 9(d) of the AXA
Guaranty, all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Administrative
Agent or any Bank, and any unused portion of the Total Commitment hereunder
shall forthwith terminate and each of the Banks shall be relieved of all
obligations to make Loans to the Borrower.  Any declaration under this Section
11.1 may be rescinded by the Majority Banks after the Events of Default leading
to such declaration are cured or waived.


 
53

--------------------------------------------------------------------------------

 


11.2           Termination of Commitments.  No termination of the Total
Commitment hereunder shall relieve any US Loan Party of any of the Obligations
or any of its existing obligations to any of the Banks arising under this Credit
Agreement, the Notes or the other Loan Documents.
 
11.3           Application of Monies.  In the event that, during the continuance
of any Default or Event of Default, the Administrative Agent or any Bank, as the
case may be, receives any monies in connection with the enforcement of rights
under the Loan Documents, such monies shall be distributed for application as
follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent and the Banks for or in respect of all
costs, expenses, disbursements, and losses that shall have been incurred or
sustained by the Administrative Agent and the Banks in connection with the
collection of such monies by the Administrative Agent or any such Banks, for the
exercise, protection, or enforcement by the Administrative Agent or any such
Banks of all or any of the rights, remedies, powers, and privileges of the
Administrative Agent or any such Banks under this Credit Agreement or any of the
other Loan Documents, or in support of any provision of adequate indemnity to
the Administrative Agent or any such Banks against any taxes or Liens that by
Government Mandate shall have, or may have, priority over the rights of the
Administrative Agent or any such Banks to such monies;
 
(b)           Second, to all other Obligations in such order or preference as
the Majority Banks may determine; provided, however, that distributions among
Obligations owing to the Banks and the Administrative Agent with respect to each
type of Obligation such as interest, principal, fees, and expenses, shall be
made among the Banks and the Administrative Agent pro rata according to the
respective amounts thereof; and provided, further, that the Administrative Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable; and
 
(c)           Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
 
12.            SETOFF.
 
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Banks to any US Loan Party and any securities or other property of any US Loan
Party in the possession of such Bank may be applied to or set off by such Bank
against the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the US Loan Parties to such Bank.  Each of the Banks
agrees with each other Bank that if such Bank shall receive from any US Loan
Party, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations held by such Bank by
Proceedings against any US Loan Party, by proof thereof in bankruptcy,
reorganization, liquidation, receivership, or similar Proceedings, or otherwise,
and shall retain and apply to the payment of the Obligations held by such Bank,
any amount in excess of its ratable portion of the payments received by all of
the Banks with respect to the Obligations held by all of the Banks (exclusive of
payments to be made for the account of less than all of the Banks as provided in
Sections 3.2.2, 4.6, 4.7, 4.9 and 4.11), such Bank will make such disposition
and arrangements with the other Banks with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Bank receiving in respect of the Obligations held by it,
its proportionate payment as contemplated by this Credit Agreement; provided
that if all or any part of such excess payment is thereafter recovered from such
Bank, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.


 
54

--------------------------------------------------------------------------------

 


13.           THE ADMINISTRATIVE AGENT.
 
13.1.1                      Appointment and Authority.  Each of the Banks hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and no Loan Party shall have any rights as a third party
beneficiary of any of such provisions.
 
13.1.2                      Administrative Agent Individually.  (a)  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not the Administrative Agent and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Loan Party or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Banks.
 
(b)           Each Bank understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Administrative Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 13.1 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates.  Furthermore, the Administrative Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower, another Loan Party or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Loan Parties
or their Affiliates.  Each Bank understands and agrees that in engaging in the
Activities, the Administrative Agent’s Group may receive or otherwise obtain
information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Banks that are not members of the
Administrative Agent’s Group.  None of the Administrative Agent nor any member
of the Administrative Agent’s Group shall have any duty to disclose to any Bank
or use on behalf of the Banks, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Bank such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Banks.


 
55

--------------------------------------------------------------------------------

 


(c)           Each Bank further understands that there may be situations where
members of the Administrative Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Banks (including the interests of the Banks hereunder and
under the other Loan Documents).  Each Bank agrees that no member of the
Administrative Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Administrative Agent’s Group, and that each member of the Administrative Agent’s
Group may undertake any Activities without further consultation with or
notification to any Bank.  None of (i) this Credit Agreement nor any other Loan
Document, (ii) the receipt by the Administrative Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the
Administrative Agent’s Group to any Bank including any such duty that would
prevent or restrict the Administrative Agent’s Group from acting on behalf of
customers (including the Loan Parties or their Affiliates) or for its own
account.
 
13.1.3      Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent's duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Majority Banks (or
such other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority Banks
(or such other number or percentage of the Banks as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 15 and 26) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or the event or events that give
or may give rise to any Default unless and until any Loan Party or any Bank
shall have given notice to the Administrative Agent describing such Default and
such event or events.
 
(c)           Neither the Administrative Agent nor any member of the
Administrative Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Credit Agreement or
any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Credit Agreement, any other Loan Document or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Section 9 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


 
56

--------------------------------------------------------------------------------

 


(d)           Nothing in this Credit Agreement or any other Loan Document shall
require the Administrative Agent or any of its Related Parties to carry out any
"know your customer" or other checks in relation to any person on behalf of any
Bank and each Bank confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.
 
13.1.4      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Loan, and in the case of a Borrowing, such
Bank shall not have made available to the Administrative Agent such Bank’s
ratable portion of such Borrowing.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
13.1.5      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Section 13.1 and Sections 15 and 16 (as
though such sub-agents were the “Administrative Agent” under the Loan Documents)
as if set forth in full herein with respect thereto.
 
13.1.6       Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give 60 days prior written notice of its resignation to the
Banks and the Borrower.  Upon receipt of any such notice of resignation, the
Majority Banks shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a Bank with an office in the United States,
or an Affiliate of any such Bank with an office in the United States.  Any such
appointment shall be subject to the consent of the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed).  If no such successor shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Bank Appointment Period”), then the
retiring Administrative Agent may on behalf of the Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, which shall be
subject to the consent of the Borrower at all times other than during the
continuance of an Event of Default (which consent shall not be unreasonably
withheld or delayed).  In addition and without any obligation on the part of the
retiring Administrative Agent to appoint, on behalf of the Banks, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Bank Appointment Period notify the Borrower and the Banks
that no qualifying Person has accepted appointment as successor Administrative
Agent and the effective date of such retiring Administrative Agent’s resignation
which effective date shall be no earlier than three Business Days after the date
of such notice.  Upon the resignation effective date established in such notice
and regardless of whether a successor Administrative Agent has been appointed
and accepted such appointment, the retiring Administrative Agent’s resignation
shall nonetheless become effective and (i) the retiring Administrative Agent
shall be discharged from its duties and obligations as Administrative Agent
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Majority Banks appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 13.1 and Sections 15 and 16 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


 
57

--------------------------------------------------------------------------------

 


(b)           Any resignation pursuant to this Section 13.1.6 by a Person acting
as Administrative Agent shall, unless such Person shall notify the Borrower and
the Banks otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance Swing Loans where such advance is to occur on or after the
effective date of such resignation.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Bank, (ii) the retiring Bank shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, (iii) the
successor Bank shall enter into an Assignment and Assumption and acquire from
the retiring Bank each outstanding Swing Loan of such retiring Bank for a
purchase price equal to par plus accrued interest.
 
13.1.7      Non-Reliance on Administrative Agent and Other Banks.  (a)  Each
Bank confirms to the Administrative Agent, each other Bank and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other Bank
or any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Credit Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Credit
Agreement and making Loans and other extensions of credit hereunder and under
the other Loan Documents is suitable and appropriate for it.


 
58

--------------------------------------------------------------------------------

 


(b)           Each Bank acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Credit Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Credit Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other Bank
or any of their respective Related Parties, continue to be solely responsible
for making its own appraisal and investigation of all risks arising under or in
connection with, and its own credit analysis and decision to take or not take
action under, this Credit Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
 
(i)           the financial condition, status and capitalization of the Borrower
and each other Loan Party;


(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Credit Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;


(iii)          determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;


(iv)          the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Bank or by any of their respective Related Parties under or in connection
with this Credit Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.


13.1.8      No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Arrangers or
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as a Bank hereunder.
 
13.1.9      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Banks and the Administrative Agent and its
counsel and all other amounts due the Banks and the Administrative Agent under
Sections 2.2, 2.3 and 15) allowed in such judicial proceeding; and


 
59

--------------------------------------------------------------------------------

 


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.2, 2.3 and 15.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.
 
13.2           Other Agents; Arrangers and Managers.  None of the Banks or other
Persons identified on the facing page or signature pages of this Credit
Agreement as a “co-syndication agent,” “book manager,” or “arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Credit Agreement other than, in the case of such Banks, those applicable to all
Banks in their individual capacity as parties hereto.  Without limiting the
foregoing, none of the Banks or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Bank.  Each Bank acknowledges
that it has not relied, and will not rely, on any of the Banks or other Persons
so identified in deciding to enter into this Credit Agreement or in taking or
not taking action hereunder.
 
13.3           Payments.
 
13.3.1       Payments to Administrative Agent.  A payment by any Loan Party to
the Administrative Agent hereunder or under any of the other Loan Documents for
the account of any Bank shall constitute a payment to such Bank.  The
Administrative Agent shall promptly distribute to each Bank such Bank’s pro rata
share of payments received by the Administrative Agent for the account of the
Banks except as otherwise expressly provided herein or in any of the other Loan
Documents.
 
13.3.2      Distribution by Administrative Agent.  If in the reasonable opinion
of the Administrative Agent the distribution of any amount received by it in
such capacity hereunder, under any Notes, or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make the same shall have been adjudicated by a court of
competent jurisdiction.  If any Government Authority shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such Government Authority.


 
60

--------------------------------------------------------------------------------

 


13.3.3      Delinquent Banks.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any Bank
that fails (a) to make available to the Administrative Agent its pro rata share
of any Loan, or (b) to comply with the provisions of Section 12 with respect to
making dispositions and arrangements with the other Banks, where such Bank’s
share of any payment received, whether by setoff or otherwise, is in excess of
its pro rata share of such payments due and payable to all of the Banks, in each
case as, when, and to the full extent required by the provisions of this Credit
Agreement, shall be deemed delinquent (a “Delinquent Bank”) and shall be deemed
a Delinquent Bank until such time as such delinquency is satisfied.  A
Delinquent Bank shall be deemed to have assigned any and all payments due to it
from the Loan Parties, whether on account of Outstanding Loans, interest, fees,
or otherwise, to the remaining nondelinquent Banks for application to, and
reduction of, their respective pro rata shares of all Outstanding Loans.  The
Delinquent Bank hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Banks in proportion to their respective pro rata
shares of all Outstanding Loans.  A Delinquent Bank shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all Outstanding Loans of the non-delinquent Banks, the
Banks’ respective pro rata shares of all Outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.
 
13.4           Holders of Notes.  Subject to Section 18, the Administrative
Agent may deem and treat the payee of any Note as the absolute owner thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee, or transferee.
 
13.5           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Banks hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Banks severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
14.            GUARANTY
 
14.1           Guaranty.  (a)  The US Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower now or
hereafter existing under or in respect of this Credit Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the "Guaranteed Obligations"), and agrees to
pay any and all reasonable expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or any Bank
in enforcing any rights under this Credit Agreement.  Without limiting the
generality of the foregoing, the US Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Administrative Agent or any Bank under or in respect of this
Credit Agreement and the Notes but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower.


 
61

--------------------------------------------------------------------------------

 


(b)           The US Guarantor hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to the Administrative
Agent or any Bank under this Section 14 or the AXA Guaranty or any other
guaranty, the US Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other guarantor so as to maximize the aggregate amount
paid to the Administrative Agent and the Banks under or in respect of the Loan
Documents.
 
14.2          Guaranty Absolute.  The US Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Credit Agreement and the Notes, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Bank with respect thereto.  The
obligations of the US Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of the
Borrower under or in respect of this Credit Agreement and the Notes, and a
separate action or actions may be brought and prosecuted against the US
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or whether the Borrower is joined in any such
action or actions.  The liability of the US Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the US Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of this Credit Agreement,
any Note or any agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of the Borrower under or in respect of this Credit Agreement and the Notes, or
any other amendment or waiver of or any consent to departure from this Credit
Agreement or any Note, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Borrower or any of its Subsidiaries or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)           any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of the Borrower under this Credit Agreement and the Notes
or any other assets of the Borrower or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the company (or
equivalent) structure or existence of the Borrower or any of its Subsidiaries;
 
(f)            any failure of the Administrative Agent or any Bank to disclose
to the Borrower any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Borrower
now or hereafter known to the Administrative Agent or such Bank (the US
Guarantor waiving any duty on the part of the Administrative Agent and the Banks
to disclose such information);
 
 
62

--------------------------------------------------------------------------------

 
 
(g)           the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of the US Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Bank that might otherwise constitute a defense
available to, or a discharge of, the Borrower or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Bank or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.
 
14.3           Waivers and Acknowledgments.  (a)  The US Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Bank protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral.
 
(b)           The US Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           The US Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any Bank that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the US Guarantor or other
rights of the US Guarantor to proceed against the Borrower, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the US
Guarantor hereunder.
 
(d)           The US Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Bank to disclose to the US
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Bank.
 
(e)           The US Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Credit Agreement and the Notes and that the waivers set forth in
Section 14.2 and this Section 14.3 are knowingly made in contemplation of such
benefits.
 
14.4           Subrogation.  The US Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the US Guarantor's obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Bank against the Borrower or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated.  If any amount shall be paid to the US Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Administrative Agent
and the Banks, shall be segregated from other property and funds of the US
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Credit Agreement and the Notes, or to be held as collateral
for any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising.  If (i) the US Guarantor shall make payment to the
Administrative Agent or any Bank of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and (iii) the
Termination Date shall have occurred, the Administrative Agent and the Banks
will, at the US Guarantor's request and expense, execute and deliver to the US
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the US Guarantor
of an interest in the Guaranteed Obligations resulting from such payment made by
the US Guarantor pursuant to this Guaranty.


 
63

--------------------------------------------------------------------------------

 


14.5           Subordination.  The US Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to the US Guarantor by the
Borrower (the "Subordinated Obligations") to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 14.5:
 
(a)           Prohibited Payments, Etc.  Except after the occurrence and during
the continuance of an Event of Default described in Section 11.1 (a), (b), (h)
or (i) (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), and, further, after the completion of
the five Business Day period referred to in the next sentence, the US Guarantor
may receive payments from the Borrower on account of the Subordinated
Obligations.  After the occurrence and during the continuance of any Event of
Default described in Section 11.1 (a), (b), (h) or (i) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to the Borrower), if the US Guarantor fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, however, unless the
Majority Banks otherwise agree, the US Guarantor shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.
 
(b)           Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to the Borrower, the US Guarantor agrees that the
Administrative Agent and the Banks shall be entitled to receive payment in full
in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding ("Post Petition
Interest")) before the US Guarantor receives payment of any Subordinated
Obligations.
 
(c)           Turn-Over.  After the occurrence and during the continuance of any
Event of Default described in Section 11.1 (a), (b), (h) or (i) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to the Borrower), if the US Guarantor fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, the US Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the
Administrative Agent and the Banks and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the US Guarantor under the other provisions of this Guaranty.


 
64

--------------------------------------------------------------------------------

 


(d)           Agent Authorization.  After the occurrence and during the
continuance of any Event of Default described in Section 11.1 (a), (b), (h) or
(i) (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), if the US Guarantor fails to pay
amounts demanded under Section 14.1(a) for a period of five Business Days, the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the US Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the US Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
14.6           Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the US Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent and the Banks and
their successors, transferees and assigns.  Without limiting the generality of
clause (c) of the immediately preceding sentence, the Administrative Agent or
any Bank may assign or otherwise transfer all or any portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Advances owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Administrative
Agent or such Bank herein or otherwise, in each case as and to the extent
provided in Section 18.  The US Guarantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Administrative Agent and the Banks.
 
15.           EXPENSES.
 
The Borrower shall upon demand either, as the Banks or the Administrative Agent
may require and regardless of whether any Loans are made hereunder, pay in the
first instance or reimburse the Banks and the Administrative Agent (to the
extent that payments for the following items are not made under the other
provisions hereof) for (a) the reasonable out-of-pocket costs of producing and
reproducing this Credit Agreement, the other Loan Documents, and the other
agreements and instruments mentioned herein, (b) reasonable out-of-pocket
expenses incurred in connection with the syndication of this facility, (c) the
reasonable fees, expenses, and disbursements of the Administrative Agent’s
special counsel incurred in connection with the preparation, the administration,
or interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses, and disbursement
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and (e) all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Bank or the Administrative Agent (provided such fees are
non-duplicative of fees of outside counsel), and reasonable consulting,
accounting, appraisal, investment banking, and similar professional fees and
charges) incurred by any Bank or the Administrative Agent in connection with (i)
the enforcement of or preservation of rights under any of the Loan Documents
against any Loan Party or any of its Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any Proceeding or
dispute whether arising hereunder or otherwise, in any way related to any Bank’s
or the Administrative Agent’s relationship with any Loan Party or any of its
Subsidiaries.  The Borrower shall not be responsible under clause (e) above for
the fees and costs of more than one law firm in any one jurisdiction with
respect to any one Proceeding or set of related Proceedings for the
Administrative Agent and the Banks, unless any of the Administrative Agent and
the Banks shall have reasonably concluded that there are legal defenses
available to it that are different from or additional to those available to the
Borrower or there are other circumstances that in the reasonable judgment of the
Administrative Agent and the Banks make separate counsel advisable.  The
covenants of this Section 15 shall survive payment or satisfaction of all other
Obligations and the termination of the Commitments and the Loan Documents.


 
65

--------------------------------------------------------------------------------

 


16.           INDEMNIFICATION.
 
The Borrower shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Administrative Agent and the Banks, together
with their respective shareholders, directors, agents, officers, Subsidiaries,
and Affiliates, from and against any and all damages, losses, settlement
payments, obligations, liabilities, claims, causes of action, and Proceedings,
and reasonable costs and expenses in connection therewith, incurred, suffered,
sustained, or required to be paid by an indemnified party by reason of or
resulting, directly or indirectly, from the transactions contemplated by the
Loan Documents, including (a) any actual or proposed use by the Borrower or any
of its Subsidiaries of the proceeds of any of the Loans, (b) any US Loan Party
or any of its Subsidiaries entering into or performing this Credit Agreement or
any of the other Loan Documents, or (c) with respect to any US Loan Party and
its Subsidiaries and their respective properties and assets, the violation of
any Environmental Law, the presence, disposal, escape, seepage, leakage,
spillage, discharge, emission, release, or threatened release of any Hazardous
Substances or any Proceeding brought or threatened with respect to any Hazardous
Substances (including claims with respect to wrongful death, personal injury, or
damage to property), in each case including the reasonable fees and
disbursements of legal counsel and non-duplicative reasonable allocated costs of
internal legal counsel incurred in connection with any such Proceeding
(collectively, the “Indemnified Liabilities”), provided, however, the Borrower
shall not be obligated to indemnify any party for any damages, losses,
settlement payments, obligations, liabilities, claims, causes of action,
Proceedings, costs, and expenses that were caused directly by (i) the gross
negligence or willful misconduct of the indemnified party or (ii) any breach by
any Bank of its obligation to fund a Loan pursuant to this Credit Agreement,
provided that the Borrower is not then in Default.  In Proceedings, or the
preparation therefor, the indemnified parties shall be entitled to select their
legal counsel and, in addition to the foregoing indemnity, the Borrower shall,
promptly upon demand, pay in the first instance, or reimburse the indemnified
parties for, the reasonable fees and expenses of such legal counsel.  The
Borrower shall not be responsible under this Section 16 for the fees and costs
of more than one law firm in any one jurisdiction for the Borrower and the
indemnified parties with respect to any one Proceeding or set of related
Proceedings, unless any indemnified party shall have reasonably concluded that
there are legal defenses available to it that are different from or additional
to those available to the Borrower or there are other circumstances that in the
reasonable judgment of the indemnified parties make separate counsel
advisable.  If, and to the extent that the obligations of the Borrower under
this Section 16 are unenforceable for any reason, the Borrower shall make the
maximum contribution to the payment in satisfaction of such obligations that is
permissible under applicable law.  The covenants contained in this Section 16
shall survive payment or satisfaction in full of all other Obligations and the
termination of the Commitments and the Loan Documents.
 
17.           SURVIVAL OF COVENANTS, ETC.
 
All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of any Loan Party or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Banks and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Banks of the Loans, as
herein contemplated, and all covenants and agreements shall continue in full
force and effect so long as any amount due under this Credit Agreement or any
Notes or any of the other Loan Documents remains outstanding or any Bank has any
obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other paper delivered to any Bank or the Administrative Agent at
any time by or on behalf of any Loan Party or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Loan Party or such Subsidiary
hereunder.


 
66

--------------------------------------------------------------------------------

 


18.           ASSIGNMENT AND PARTICIPATION.
 
18.1         Assignments and Participations.  (a)  Successors and Assigns
Generally.  The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 18.1(b), (ii) by
way of participation in accordance with the provisions of Section 18.1(d), (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 18.5, or (iv) to an SPC in accordance with the
provisions of Section 18.6 (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 18.1 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
 
(b)           Assignments by Banks.  Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that
 
(i)            except in the case of an assignment of the entire remaining
amount of the assigning Bank’s Commitment and the Loans at the time owing to it,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $10,000,000 or in integral multiples of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Credit Agreement with respect to the Loans or the Commitment assigned;
 
(iii)          any assignment must be approved by the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
(each such consent not to be unreasonably withheld or delayed, it being
understood that the Borrower’s consent is not unreasonably withheld if such
assignment would result in a reduction of or a withdrawal of the then current
ratings of commercial paper notes of the Borrower);


 
67

--------------------------------------------------------------------------------

 


(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that (A) no such fee shall be payable in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund
with respect to a Bank and (B) in the case of contemporaneous assignments by a
Bank to one or more Funds managed by the same investment advisor (which Funds
are not then Banks hereunder), only a single such $3,500 fee shall be payable
for all such contemporaneous assignments;
 
(v)            the Eligible Assignee, if it shall not be a Bank, shall deliver
to the Administrative Agent such information regarding its Domestic Lending
Office and LIBOR Lending Offices as the Administrative Agent may request; and
 
(vi)           no assignee of a Bank shall be entitled to the benefits of
Sections 4.6, 4.9 or 4.11 in relation to circumstances applicable to such
assignee immediately following the assignment to it which at such time (if a
payment were then due to the assignee on its behalf from the Borrower) would
give rise to any greater financial burden on the Borrower under Section 4.6, 4.9
or 4.11 than those which it would have been under the absence of such
assignment.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 18.1, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Bank under this Credit Agreement, and the assigning Bank thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Acceptance covering all of the assigning Bank’s rights and
obligations under this Credit Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 4.6, 4.9,
4.11, 15 and 16 and bound by the provisions of Section 20 with respect to facts
and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Bank of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with Section 18.1(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by each of the Banks and the Borrower at any reasonable time and from
time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or other substantive change to the Loan
Documents is pending, any Bank may request and receive from the Administrative
Agent a copy of the Register.
 
(d)           Participations.  Any Bank may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or any Loan Party or any of its
Affiliates or Subsidiaries) (each, following any such sale, a “Participant”) in
all or a portion of such Bank’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Bank’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 26 that directly affects such
Participant.  Subject to subsection (e) of this Section 18.1, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.6,
4.9 and 4.11 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to Section 18.1(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12 as
though it were a Bank, provided such Participant agrees to be subject to Section
12 as though it were a Bank.


 
68

--------------------------------------------------------------------------------

 


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 4.6, 4.9 or 4.11 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 4.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11 as though it were a Bank.
 
(f)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
18.2           New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with any Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrower and the Banks (other than the assigning Bank).  Within five (5)
Business Days after receipt of such notice, if requested by the Eligible
Assignee, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for each surrendered Note, a new Note to the
order of such Eligible Assignee in an amount equal to the amount assumed by such
Eligible Assignee pursuant to such Assignment and Acceptance and, at the request
of the Administrative Agent or the assigning Bank, if the assigning Bank has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Bank in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the assigned Notes.  The surrendered Notes shall be cancelled and returned to
the Borrower.


 
69

--------------------------------------------------------------------------------

 


18.3           Disclosure.  Any Bank may disclose information obtained by such
Bank pursuant to this Credit Agreement to assignees or participants and
potential assignees or participants hereunder subject to Section 20.
 
18.4           Assignee or Participant Affiliated with any Loan Party.  If any
assignee Bank is an Affiliate of any Loan Party, then any such assignee Bank
shall have no right to vote as a Bank hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to Section
11, and the determination of the Majority Banks shall for all purposes of this
Credit Agreement and the other Loan Documents be made without regard to such
assignee Bank’s interest in any of the Loans.  If any Bank sells a participating
interest in any of the Loans to a participant, and such participant is a Loan
Party or an Affiliate of a Loan Party, then such transferor Bank shall promptly
notify the Administrative Agent of the sale of such participation.  A transferor
Bank shall have no right to vote as a Bank hereunder or under any of the other
Loan Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 11
to the extent that such participation is beneficially owned by a Loan Party or
any Affiliate of a Loan Party, and the determination of the Majority Banks shall
for all purposes of this Credit Agreement and the other Loan Documents be made
without regard to the interest of such transferor Bank in the Loans to the
extent of such participation.
 
18.5           Miscellaneous Assignment Provisions.  Any assigning Bank shall
retain its rights to be indemnified pursuant to Sections 4.6, 4.9, 15, and 16
with respect to any claims or actions arising prior to the date of the
assignment.  If any assignee Bank is a Foreign Bank, it shall, prior to the date
on which it becomes a Bank hereunder, deliver to the Borrower and the
Administrative Agent the documents required to be delivered pursuant to Section
4.11.  Anything contained in this Section 18 to the contrary notwithstanding,
any Bank may at any time pledge all or any portion of its interest and rights
under this Credit Agreement (including all or any portion of its Notes) to any
of the twelve Federal Reserve Banks organized under §4 of the Federal Reserve
Act, 12 U.S.C. §341.  No such pledge or the enforcement thereof shall release
the pledgor Bank from its obligations hereunder or under any of the other Loan
Documents.
 
18.6           SPC Provision.  Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Lender”) may grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Credit Agreement, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Credit Agreement for which a
Bank would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the Bank of record hereunder.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof; provided, with respect
to such agreement by the Borrower, that the related Granting Lender shall not be
in breach of its obligations to make Loans to the Borrower
hereunder.  Notwithstanding the foregoing, the Granting Lender unconditionally
agrees to indemnify the Borrower, the Administrative Agent and each Bank against
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be incurred by or asserted against the Borrower, the Administrative Agent or
such Bank, as the case may be, in any way relating to or arising as a
consequence of any such forbearance or delay in the initiation of any such
proceeding against its SPC.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and without the payment of a registration
fee of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.  This Section may not be amended, waived
or otherwise modified without the written consent of each Granting Lender all or
any part of whose Loans are being funded by a SPC at the time of such amendment,
waiver or other modification.
 
70

--------------------------------------------------------------------------------


 
19.             NOTICES, ETC.
 
19.1           Notices.
 
.  (a)  Except as otherwise expressly provided in this Credit Agreement, all
notices and other communications made or required to be given pursuant to this
Credit Agreement or any Notes shall be in writing and shall be delivered in
hand, mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by telecopy or telefax and confirmed
by delivery via courier or postal service or (subject to Section 19.2) via
electronic mail at the address specified below or on Schedule 1, addressed as
follows:
 
(i)             if to the Borrower or the US Guarantor, at 1345 Avenue of the
Americas, New York, New York 10105 (Telecopy Number (212) 823-3250),
Attention:  Treasurer; with a copy sent via the same means to General Counsel of
the US Guarantor at 1345 Avenue of the Americas, New York, New York 10105
(Telecopy Number (212) 969-1334), or at such other address for notice as any of
such Persons shall last have furnished in writing to the Person giving the
notice;
 
(ii)            if to Citibank, whether individually or as Administrative Agent,
at its address set forth on Schedule 1 hereto or such other address for notice
as Citibank shall last have furnished in writing to the Person giving the
notice;
 
(iii)           if to any Bank, at such Bank’s address set forth on Schedule 1
hereto or in the Assignment and Acceptance pursuant to which it became a party
hereto, or such other address for notice as such Bank shall have last furnished
in writing to the Person giving the notice.
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or telecopy to
a responsible officer of the party to which it is directed, at the time of the
receipt thereof by such officer or the sending of such telecopy, or when
delivery (if other than by telecopy) is duly attempted and refused, (ii) if sent
by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof and (iii) if delivered by electronic
mail (which form of delivery is subject to Section 19.2), when delivered.


 
71

--------------------------------------------------------------------------------

 


(b)           So long as Citibank or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 6.4(a), (b), (c)
and (d) shall be delivered to the Administrative Agent in an electronic medium
in a format acceptable to the Administrative Agent and the Banks by e-mail at
oploanswebadmin@citigroup.com.  The Borrower agrees that the Administrative
Agent may make such materials (collectively, the "Communications") available to
the Banks by posting such notices on Intralinks or a substantially similar
electronic system (the "Platform").  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
 
(c)           Each Bank agrees that notice to it (as provided in the next
sentence) (a "Notice") specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Bank for purposes of this Credit Agreement; provided
that if requested by any Bank the Administrative Agent shall deliver a copy of
the Communications to such Bank by email or telecopier.  Each Bank agrees (i) to
notify the Administrative Agent in writing of such Bank's e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Bank becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Bank) and (ii) that any
Notice may be sent to such e-mail address.
 
19.2           Electronic Notices.  Electronic mail and internet and intranet
websites may be used only to the extent permitted by Section 6.4(f) and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose under this Credit Agreement or any other Loan
Document.
 
20.            CONFIDENTIALITY.
 
Each of the Administrative Agent and the Banks agrees to maintain the
confidentiality of Information (as defined below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
who need to know such Information to permit such Bank to evaluate, administer or
enforce this Credit Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Credit Agreement or any other Loan Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any permitted
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Credit Agreement or (ii) any rating
agency, or (iii) the CUSIP Service Bureau or any similar organization, (g) with
the consent of any Loan Party or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 20 or
(y) becomes available to the Administrative Agent, any Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party, subject, in the case of any disclosure in accordance with clause (c) of
this sentence and to the extent legal and practicable, to giving the US Loan
Parties notice prior to such disclosure.


 
72

--------------------------------------------------------------------------------

 


For purposes of this Section 20, “Information” means all information received
from any US Loan Party or any of its Subsidiaries relating to such US Loan Party
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by such US Loan Party, whether or not
the information is marked as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to any other third party information subject to a
confidentiality agreement substantially similar to this Section 20.
 
21.           GOVERNING LAW.
 
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE.  EACH OF THE ADMINISTRATIVE AGENT THE BANKS,
AND EACH US LOAN PARTY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON SUCH US LOAN PARTY BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 19.  EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND EACH US LOAN PARTY
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 
22.           HEADINGS.
 
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
 
23.           COUNTERPARTS.
 
This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Any signatures delivered after the
Closing Date by a party by facsimile transmission shall be deemed an original
signature hereto.
 
24.           ENTIRE AGREEMENT, ETC.
 
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 26.


 
73

--------------------------------------------------------------------------------

 


25.           WAIVER OF JURY TRIAL.
 
EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND EACH US LOAN PARTY HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT,
THE NOTES, OR ANY OF THE OTHER LOAN DOCUMENTS, AND RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EXCEPT AS PROHIBITED BY LAW, EACH OF THE ADMINISTRATIVE
AGENT, THE BANKS AND EACH US LOAN PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY
SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
26.           CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the affected Loan Party and the Majority Banks.  Any consent or
approval required or permitted by this Credit Agreement to be given by the Banks
may be given, any acceleration of amounts owing under the Loan Documents may be
rescinded, and the performance or observance by any Loan Party of any terms of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Banks. Notwithstanding the foregoing, the rate of interest on the Loans
(other than interest accruing pursuant to Section 4.10 following the effective
date of any waiver by the Majority Banks of the Default or Event of Default
relating thereto), the term of the Loans, the definition of Maturity Date, the
extension of any scheduled date of payment of any principal, interest or fees
hereunder or any mandatory payment of principal under Section 3.2.1, the pro
rata sharing provisions of Section 13.3.1 and the amount of commitment fees
hereunder may not be changed and the Outstanding principal amount of the Loans,
or any portion thereof, may not be forgiven without the written consent of the
Borrower and the written consent of Banks holding one hundred percent (100%) of
the Outstanding principal amount of the Loans (or, if no Loans are Outstanding,
Commitments representing one hundred percent (100%) of the Total Commitment);
neither this Section 26 nor the definition of Majority Banks may be amended
without the written consent of all of the Banks; the amount of the
Administrative Agent’s fee and Section 13 may not be amended without the written
consent of the Administrative Agent; and the amount of the Commitment of any
Bank may not be increased without the consent of such Bank.  No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon.  No course of dealing or delay or omission on the part of
any Bank in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.  No notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.  Neither the Administrative Agent nor any Bank has any fiduciary
relationship with or fiduciary duty to any Loan Party arising out of or in
connection with this Credit Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and the Banks, on the one
hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor.


 
74

--------------------------------------------------------------------------------

 


27.           NO WAIVER; CUMULATIVE REMEDIES.
 
No failure by any Bank or the Administrative Agent or any Loan Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
28.           SEVERABILITY.
 
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.
 
29.           USA PATRIOT Act Notice.
 
Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of each such
Loan Party and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Act.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK


 
75

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
 
BORROWER:
SANFORD C. BERNSTEIN & CO., LLC
         
By:  /s/ James A. Gingrich
 
Title:  Chairman of the Board and
Chief Executive Officer
       
By:  /s/ John J. Onofrio, Jr.
 
Title:  Vice President and Treasurer
       
US GUARANTOR:
ALLIANCEBERNSTEIN L.P.
         
By:  /s/ John J. Onofrio, Jr.
 
Title:  Vice President and Treasurer
       
GENERAL PARTNER (solely for purposes
of making the representation set forth in
Sections 5.1.1, 5.1.2, 5.1.3, 5.2, 5.9 and 5.17):
ALLIANCEBERNSTEIN CORPORATION
 
By:  /s/ John J. Onofrio, Jr.
 
Title:  Vice President and Treasurer



 
Signature Page - 1

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative
AND BANKS
Agent and a Bank
         
By:  /s/ Shannon Sweeney
 
Title:  Vice President



 
Signature Page - 2

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank
         
By:  /s/ William J. Wilson
 
Title:  Senior Vice President



 
Signature Page - 3

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Bank
         
By:  /s/ Dwight Seagren
 
Title:  Vice President



 
Signature Page - 4

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Bank
         
By:  /s/ William J. Coupe
 
Title:  Senior Vice President

 
Signature Page - 5

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
BANKS AND COMMITMENTS
 


 
Banks and Addresses
Commitment
Commitment Percentage
Bank of America, N.A.
 
Credit Address:
 
Financial Institutions Group
NY1-503-05-07
335 Madison Avenue
New York, NY 10017
Attn:  Sean Cassidy
Ref:  Sanford C. Bernstein & Co., LLC.
Facsimile No.:  (704) 602-
231 South LaSalle Street
Electronic Mail:  sean.w.cassidy@bankofamerica.com
$200,000,000
21.1%
Citibank, N.A.
 
Operations Address:
 
2 Penn’s Way, Suite 200
New Castle, Delaware  19720
Attn:
Facsimile No.:  (212) 994-0847
Electronic Mail:
Credit Address:
 
388 Greenwich Street
New York, New York  10013
Attn:
Facsimile No.:  (212) 816-
Electronic Mail:
$250,000,000
26.3%
JPMorgan Chase Bank, N.A.
 
Operations Address:
 
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attn:  Patricia Arredondo
Facsimile No.:  (713) 750-2223
 
Credit Address:
 
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attn:  Marybeth Mullen
Facsimile No.:  (713) 750-2223
Electronic Mai:  marybeth.mullen@jpmorgan.com
 
$250,000,000
26.3%


 
1

--------------------------------------------------------------------------------

 


HSBC Bank USA, National Association
 
Operations Address:
 
1 HSBC Center, 26th Floor
Buffalo, NY  14203
Attn:  Donna Riley
Facsimile No.:  716) 841-0269
Electronic Mail:  donna.l.riley@us.hsbc.com
 
Credit Address:
 
452 Fifth Avenue
New York, NY  10018
Attn:  William Wilson
Facsimile No.:  (212) 525-2570
Electronic Mail:  William.wilson@us.hsbc.com
$250,000,000
26.3%
TOTAL
$950,000,000
100%


 
-2-

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
BROKER-DEALER SUBSIDIARIES
 
1.
AllianceBernstein Investments, Inc.

 
2.
Sanford C. Bernstein & Co., LLC

 
3.
Sanford C. Bernstein Limited


 
1

--------------------------------------------------------------------------------

 

SCHEDULE 5.2
 
GOVERNMENT APPROVALS
 
 
None
 
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 5.19
 
FUNDED DEBT ($000S)
 

 
31-Dec-07
Debt:
 
Commercial Paper Notes
$534,000
Total Debt
$534,000


 
1

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.3
 
PERMITTED LIENS
 
Jurisdiction
Secured Party
Filing Found
File No.
Date Filed
Collateral
New York Department of State
General Electric Capital Corporation
UCC-1
200505125421422
05-12-05
Leased Equipment
 
General Electric Capital Corporation
UCC-1
200505135428581
05-13-05
Leased Equipment
 
Chase Equipment Leasing, Inc. C/O The Chase Manhattan Bank
UCC-1
200604195371962
04-19-06
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
200604195373106
04-19-06
Leased Equipment
 
Forsythe/McArthur Associates, Inc.
UCC-1
200612276245388
12-27-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
200701085028158
01-08-07
Leased Equipment
Secretary of State of the State of Delaware
GE Capital
UCC-1
30534811
03-05-03
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
31681900
07-02-03
Leased Equipment
 
EMC Corporation
UCC-1
31682049
07-02-03
Amendment to File No. 31681900 filed 07-02-03
 
J.P. Morgan Leasing Inc.
UCC-1
60726927
03-02-06
Amendment to File No. 31681900 filed 07-02-03
 
J.P. Morgan Leasing Inc.
UCC-1
31682015
07-02-03
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
60726919
03-02-06
Amendment to File No. 31682015 filed 07-02-03
 
J.P. Morgan Leasing Inc.
UCC-1
32714072
10-17-03
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
50278888
01-21-05
Amendment to File No. 32714072 filed 10-17-03
 
EMC Corporation
UCC-1
61883768
06-05-2006
Amendment to File No. 32714072 filed 10-17-03
 
EMC Corporation
UCC-1
61883974
06-05-2006
Amendment to File No. 32714072 filed 10-17-03
 
J.P. Morgan Leasing Inc.
UCC-1
32714148
10-17-03
Leased Equipment


 
1

--------------------------------------------------------------------------------

 



 
J.P. Morgan Leasing Inc.
UCC-1
50278896
01-21-05
Amendment to File No. 32714148 filed 10-17-03
 
J.P. Morgan Leasing Inc.
UCC-1
61868967
06-02-06
Amendment to File No. 32714148 filed 10-17-03
 
GE Capital
UCC-1
32809682
10-27-03
Leased Equipment
 
GE Capital
UCC-1
32810219
10-27-03
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
42169631
07-28-04
Leased Equipment
 
GE Capital
UCC-1
42212530
08-06-04
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
50888611
03-22-05
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
50889205
03-22-05
Leased Equipment
 
Chase Equipment Leasing Inc.
UCC-1
53098184
10-06-05
Leased Equipment
 
Chase Equipment Leasing Inc.
UCC-1
61868678
06-02-06
Amendment to File No. 53098184 filed 10-06-05
 
Chase Equipment Leasing Inc.
UCC-1
53098200
10-06-05
Leased Equipment
 
General Electric Capital Corporation
UCC-1
60048124
12-30-05
Leased Equipment
 
Chase Equipment Leasing Inc.
UCC-1
61868736
06-02-06
Amendment to File No. 53098200 filed 10-06-05
 
CIT Financial USA, Inc.
UCC-1
60042291
01-05-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61855865
06-01-06
Amendment to File No. 60042291 filed 01-05-06
 
CIT Financial USA, Inc.
UCC-1
60042317
01-05-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61852789
06-01-06
Amendment to File No. 60042317 filed 01-05-06
 
CIT Financial USA, Inc.
UCC-1
60042374
01-05-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61855717
06-01-06
Amendment to File No. 60042374 filed 01-05-06
 
CIT Financial USA, Inc.
UCC-1
60042416
01-05-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61855626
06-01-06
Amendment to File No. 60042416 filed 01-05-06
 
CIT Financial USA, Inc.
UCC-1
60898023
03-16-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61800838
05-26-06
Amendment to File No. 60898023 filed 03-16-06


 
-2-

--------------------------------------------------------------------------------

 



 
CIT Financial USA, Inc.
UCC-1
60898072
03-16-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
61800879
05-26-06
Amendment to File No. 60898072 filed 03-16-06
 
Chase Equipment Leasing, Inc.
UCC-1
61309681
04-19-06
Leased Equipment
 
J.P. Morgan Leasing Inc.
UCC-1
61313741
04-19-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
62450740
07-17-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
62450880
07-17-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
62451136
07-17-06
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 1749729
05-09-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 1750438
05-09-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 1751493
05-09-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2674660
07-16-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2674785
07-16-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2674850
07-16-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2674868
07-16-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2761368
07-23-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2761426
07-23-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 2761491
07-23-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 4288162
11-09-07
Leased Equipment
 
CIT Financial USA, Inc.
UCC-1
2007 4288287
11-09-07
Leased Equipment
United Kingdom, Companies House
Tomen Corporation
395
 
01-10-92
Rent Deposit Deed
 
Land Securities PLC
395
 
02-02-95
Rent Deposit Deed

 
 
-3-

--------------------------------------------------------------------------------

 

SCHEDULE 7.4
 
CERTAIN INVESTMENTS

 
None
 
 
1

--------------------------------------------------------------------------------

 

Exhibit A to the
Credit Agreement


FORM OF NOTE




__________, 20__


FOR VALUE RECEIVED, the undersigned SANFORD C. BERNSTEIN & CO., LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the order
of __________ (the “Bank”) at the Administrative Agent’s Head Office as such
term is defined in the Revolving Credit Agreement dated as of January 25, 2008
(as modified, amended, restated or supplemented and in effect from time to time,
the “Credit Agreement”), among the Borrower, AllianceBernstein L.P., a Delaware
limited partnership, Citibank, N.A., individually and as administrative agent,
and the Banks listed on Schedule 1 thereto:


(a)           the principal amount of __________ AND NO/100 DOLLARS
($__________) or, if less, the aggregate unpaid principal amount of the Loans
advanced by the Bank to the Borrower pursuant to the Credit Agreement; and


(b)           interest from the date hereof on the principal balance from time
to time outstanding through and including the respective maturity dates of the
Loans evidenced hereby at the times and rates specified in, and in all cases in
accordance with the terms of, the Credit Agreement.


This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Bank is entitled to the
benefit of the Credit Agreement and the other Loan Documents, and may enforce
the agreements of the Borrower contained therein, and the Bank may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan, or at the time of receipt of
any payment of principal on this Note, an appropriate notation on the
appropriate grid attached to this Note, or the making of such Loan or receipt of
such payment.  The outstanding amount of the Loans set forth on the grids
attached to this Note, or the continuation of such grids, or any other similar
record, including computer records, maintained by the Bank with respect to any
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation, or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.


The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.


If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.

 
1

--------------------------------------------------------------------------------

 

No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other rights of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.


The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY AND WITHIN SUCH
STATE.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the day
and year first above written.





 
SANFORD C. BERNSTEIN & CO., LLC
               
By:
       
Name:
       
Title:
   


 
3

--------------------------------------------------------------------------------

 

GRID FOR LOANS




Date
 
Amount
of Loan
 
Amount of
Principal Paid
or Prepaid
 
Balance of
Principal
Unpaid
 
Notation
Made by:
 
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________

 
 
4

--------------------------------------------------------------------------------

 

Exhibit B to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
 
Attention:  Bank Loan Syndications
 
Re:           Revolving Credit Loan Request under the Revolving Credit Agreement
dated as of January 25, 2008
 
Ladies and Gentlemen:
 
Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited liability company,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.
 
Pursuant to Section 2.8.1 of the Credit Agreement, we hereby request that a
Revolving Credit Loan consisting of [**a Federal Funds Rate Loan in the
principal amount of $__________, and/or an Alternate Base Rate Loan in the
principal amount of $__________, and/or a LIBOR Loan in the principal amount of
$__________ with an Interest Period of __________**] be made on __________ __,
20___.  We understand that this request is irrevocable and binding on us and
obligates us to accept the requested Revolving Credit Loan on such date.
 
We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $__________, (b) the aggregate principal amount of the
Loans to be outstanding on the Drawdown Date for the Revolving Credit Loan
requested hereby (assuming disbursement of such Loan and all other Loans
requested under outstanding Loan Requests) will be $__________, (c) we will use
the proceeds of the requested Revolving Credit Loan in accordance with the
provisions of the Credit Agreement, (d) no Default or Event of Default has
occurred and is continuing and (e) all conditions precedent to the Revolving
Credit Loan requested hereby set forth in Section 10 of the Credit Agreement
have been duly satisfied or waived.
 
 
1

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
         
By:
         
Name:
         
Title:
 

 
 
-2-

--------------------------------------------------------------------------------

 

Exhibit C to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
 
Attention:  Bank Loan Syndications
 


 
Re:
Confirmation of Revolving Credit Loan Request under the Revolving

Credit Agreement dated as of January 25, 2008


Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited liability company,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have, for purposes of this letter, the meanings
assigned to them in the Credit Agreement.


Pursuant to Section 2.8.1 of the Credit Agreement, we hereby confirm that a
telephonic request for a Revolving Credit Loan consisting of [**a Federal Funds
Rate Loan in the principal amount of $__________, and/or an Alternate Base Rate
Loan in the principal amount of $__________, and/or a LIBOR Loan in the
principal amount of $__________ with an Interest Period of __________**] to be
made on __________ __, 20__ was made by us on __________ __, 20__.  We
understand that this request was irrevocable and binding on us and obligated us
to accept the requested Revolving Credit Loan on such date.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on the date of the request was $__________, (b) the aggregate principal
amount of the Loans to be outstanding on the Drawdown Date for the Revolving
Credit Loan requested as described above (assuming disbursement of such Loan and
all other Loans requested under outstanding Loan Requests) will be $__________,
(c) we will use the proceeds of the requested Loan in accordance with the
provisions of the Credit Agreement, (d) no Default or Event of Default has
occurred and is continuing and (e) all conditions precedent to the Revolving
Credit Loan requested as described above that are set forth in Section 10 of the
Credit Agreement have been duly satisfied or waived.

 
1

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
         
By:
         
Name:
         
Title:
 



 
2

--------------------------------------------------------------------------------

 
 
Exhibit D to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
 
Attention:  Bank Loan Syndications
 


Re:
Conversion Request under the Revolving Credit Agreement dated as of January 25,
2008



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited liability company,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.


Pursuant to Section 2.9.4 of the Credit Agreement, we hereby request that the
Loan consisting of [**a Federal Funds Rate Loan in the principal amount of
$__________, and/or an Alternate Base Rate Loan in the principal amount of
$____________, and/or a LIBOR Loan in the principal amount of $__________, with
an Interest Period of __________ ending on __________ __, 20__ **] currently in
effect be converted to [**a Federal Funds Rate Loan in principal amount of
$__________, an Alternate Base Rate Loan in the principal amount of $__________,
or a LIBOR Loan in the principal amount of $__________ with an Interest Period
of __________ **] on __________ __,20__.  We understand that this request is
irrevocable and binding on us.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $__________, (b) upon giving effect to the request set
forth in this letter (and any other outstanding conversion requests under the
Credit Agreement) there will be outstanding LIBOR Loans having __________
different Interest Periods, (c) if this letter requests conversion of a Federal
Funds Rate Loan or an Alternate Base Rate Loan to a LIBOR Loan or continuation
of a LIBOR Loan as such, that no Default or Event of Default has occurred and is
continuing and (d) the requests set forth in this letter are made in accordance
with the terms and conditions of the Credit Agreement.


 
1

--------------------------------------------------------------------------------

 



 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
             
By:
         
Name:
         
Title:
 

 
 
2

--------------------------------------------------------------------------------

 

Exhibit E to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
 
Attention:  Bank Loan Syndications
 


 
Re:
Confirmation of Conversion Request under the

Revolving Credit Agreement dated as of January 25, 2008


Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited partnership,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.


Pursuant to Section 2.9.4 of the Credit Agreement, we hereby confirm our
telephonic request that the Loan consisting of [**a Federal Funds Rate Loan in
the principal amount of $__________, and/or Alternate Base Rate Loan in the
principal amount of $__________, and/or a LIBOR Loan in the principal amount of
$__________ with an Interest Period of __________ ending on __________ __,
20__**] in effect at the time of such request be converted to [**a Federal Funds
Rate Loan in principal amount of $__________, an Alternate Base Rate Loan in the
principal amount of $__________, or a LIBOR Loan in the principal amount of
$__________, with an Interest Period of __________**] on __________ __,
20__.  We understand that this request was irrevocable and binding on us.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $__________, (b) upon giving effect to the request
confirmed in this letter (and any other outstanding conversion requests under
the Credit Agreement) there will be outstanding LIBOR Loans having __________
different Interest Periods, (c) if this letter confirms a request for conversion
of a Federal Funds Rate to a LIBOR Loan or continuation of a LIBOR Loan as such,
that no Default or Event of Default has occurred and is continuing and (d) the
requests confirmed in this letter were made in accordance with the terms and
conditions of the Credit Agreement.


 
1

--------------------------------------------------------------------------------

 



 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
             
By:
         
Name:
         
Title:
 



 
2

--------------------------------------------------------------------------------

 

Exhibit F to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
Attention:  Bank Loan Syndications
 
Bank of America, N.A.
Financial Institutions Group
NY1-503-05-07
335 Madison Avenue
New York, NY 10017
Attn:  Sean Cassidy


 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attn:  Patricia Arredondo


 
HSBC Bank USA, National Association
1 HSBC Center, 26th Floor
Buffalo, NY  14203
Attn:  Donna Riley


 
Re:           Swing Loan Request under the Revolving Credit Agreement dated as
of January 25, 2008
 
Ladies and Gentlemen:
 
Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited liability company,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.
 
Pursuant to Section 2.8.2 of the Credit Agreement, we hereby request that a
Swing Loan in the principal amount of $__________ be made on __________ __,
20__.  We understand that this request is irrevocable and binding on us and
obligates us to accept the requested Swing Loan on such date.
 
1

--------------------------------------------------------------------------------


 
We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $__________, (b) the aggregate principal amount of the
Loans to be outstanding on the Drawdown Date for the Swing Loan requested hereby
(assuming disbursement of such Loan and all other Loans requested under
outstanding Loan Requests) will be $__________, (c) we will use the proceeds of
the requested Swing Loan in accordance with the provisions of the Credit
Agreement, (d) no Default or Event of Default has occurred and is continuing and
(e) all conditions precedent to the Swing Loan requested hereby set forth in
Section 10 of the Credit Agreement have been duly satisfied or waived.
 

 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
         
By:
         
Name:
         
Title:
 

 
 
-2-

--------------------------------------------------------------------------------

 

Exhibit G to the
Credit Agreement




SANFORD C. BERNSTEIN & CO., LLC




__________ __, 20__




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
Attention:  Bank Loan Syndications
 
Bank of America, N.A.
Financial Institutions Group
NY1-503-05-07
335 Madison Avenue
New York, NY 10017
Attn:  Sean Cassidy


 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attn:  Patricia Arredondo


 
HSBC Bank USA, National Association
1 HSBC Center, 26th Floor
Buffalo, NY  14203
Attn:  Donna Riley


Re:
Confirmation of Swing Loan Request under the Revolving

Credit Agreement dated as of January 25, 2008


Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC., a Delaware limited liability company,
AllianceBernstein L.P., a Delaware limited partnership, Citibank, N.A.,
individually and as administrative agent, and the Banks referred to
therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have, for purposes of this letter, the meanings
assigned to them in the Credit Agreement.


Pursuant to Section 2.8.2 of the Credit Agreement, we hereby confirm that a
telephonic request for a Swing Loan in the principal amount of $__________ to be
made on __________ __, 20__ was made by us on __________ __, 20__.  We
understand that this request was irrevocable and binding on us and obligated us
to accept the requested Swing Loan on such date.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on the date of the request was $__________, (b) the aggregate principal
amount of the Loans to be outstanding on the Drawdown Date for the Swing Loan
requested as described above (assuming disbursement of such Loan and all other
Loans requested under outstanding Loan Requests) will be $__________, (c) we
will use the proceeds of the requested Loan in accordance with the provisions of
the Credit Agreement, (d) no Default or Event of Default has occurred and is
continuing and (e) all conditions precedent to the Loan requested as described
above that are set forth in Section 10 of the Credit Agreement have been duly
satisfied or waived.

 
1

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
SANFORD C. BERNSTEIN & CO., LLC
             
By:
         
Name:
         
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit H to
Credit Agreement




[ALLIANCEBERNSTEIN L.P. LETTERHEAD]




Citibank, N.A.
Two Penns Way
New Castle, DE  19720
 
Attention:  Bank Loan Syndications
 
Each of the Banks as defined in the
Credit Agreement referred to below


Attention: ___________________________                                    


Re:
Compliance Certificate under Revolving Credit Agreement dated as of January 25,
2008



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of January 25,
2008 (the “Credit Agreement”) among Sanford C. Bernstein & Co., LLC, a Delaware
limited liability company, AllianceBernstein L.P., a Delaware limited
partnership (the “US Guarantor”), Citibank, N.A., individually and as
administrative agent, and the Banks referred to therein.  Capitalized terms
defined in the Credit Agreement and used in this letter without definition shall
have for purposes of this letter the meanings assigned to them in the Credit
Agreement.


This is a certificate delivered pursuant to Section 6.4(c) of the Credit
Agreement with respect to compliance with the financial covenants as set forth
in Section 8 of the Credit Agreement.  This certificate has been duly executed
by the principal financial officer, treasurer or general counsel of the US
Guarantor.


1.           No Default.  To the best of the knowledge and belief of the
undersigned, no Default or Event of Default has occurred and is continuing under
the Credit Agreement.  Attached hereto as Appendix I are all relevant
calculations setting forth the US Guarantor’s compliance with Section 8 of the
Credit Agreement as at the end of or, if required, during the [**annual or
quarterly**] period covered by the financial statements delivered herewith,
together with the reconciliations to reflect changes, if any, in GAAP since
December 31, 2006.


2.           Financial Statements.  The US Guarantor is delivering to the
Administrative Agent the financial statements required pursuant to Section 6.4
of the Credit Agreement.  [Also delivered herewith is a reconciliation of the
covenant calculations and the financial statements of the US Guarantor to the
extent they differ as the result of changes in GAAP since December 31, 2006.]
 
1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has signed this certificate on this ___ day
of __________, 20__.



 
ALLIANCEBERNSTEIN L.P.
         
By:
         
Name:
         
Title:
 


 
 

--------------------------------------------------------------------------------

 

APPENDIX I.
 
Compliance Calculations
 
A.
 
Consolidated Leverage Ratio.
       
1.
Consolidated Adjusted Funded Debt =
 
$______________
           
2.
Consolidated Adjusted Cash Flow = the sum of:
                 
(a)
                    EBITDA:                          
(i)
Consolidated Net Income (or Loss)
$______________
                     
(ii)
to the extent deducted in determining Consolidated Net Income (or Loss):
                           
(w)
income taxes
$______________
                             
(x)
interest (whether paid or accrued, but without duplication of interest accrued
for previous periods)
$______________
                             
(y)
depreciation
$______________
                             
(z)
amortization
$______________
                          EBITDA = clause A(2)(a)(i) plus clauses
A(2)(a)(ii)(w), (x), (y) and (z)
$______________
                 
(b)
non-cash charges (other than for depreciation and amortization) to the extent
deducted in computing Consolidated Net Income (or Loss)
$______________
                 
Consolidated Adjusted Cash Flow = clauses A(2)(a) plus clause A(2)(b)
 
$______________
           
3.
Consolidated Leverage Ratio = ratio of clause A(1) to clause A(2):
 
______ to 1.00
         
Covenant:  Consolidated Leverage Ratio not to exceed 3.00 to 1.00
         
Compliance:
  yes/no              
B.
 
Minimum Consolidated Net Worth.
                 
1.
Consolidated Total Assets:  
$______________

 
 
1

--------------------------------------------------------------------------------

 



 
2.
(i)
Consolidated Total Liabilities
$______________
               
(ii)
to the extent otherwise includible in the computations of Consolidated Net
Worth, any subscriptions receivable with respect to Equity Securities of the US
Guarantor or its Subsidiaries (with such adjustments as may be appropriate so as
not to double count intercompany items)
$______________
               
(iii)
Clause B(2)(i) less clause B(2)(ii)
 
$______________
           
Consolidated Net Worth = Clause B(1) less clause B(2)(iii)
 
$______________
   
Covenant: Consolidated Net Worth not to be less than $1,300,000,000
     
Compliance yes/no
 

 
 
 

--------------------------------------------------------------------------------


 

Exhibit I to
Credit Agreement

 
FORM OF OPINION


(See attached)


 
 

--------------------------------------------------------------------------------

 
 
Exhibit J to
Credit Agreement




FORM OF ASSIGNMENT AND ACCEPTANCE


Dated as of __________ __, 20__


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________

 
2.
Assignee:
______________________________

 
3.
Borrower:
Sanford C. Bernstein & Co., LLC

 
4.
Administrative Agent:  Citibank, N.A., as the administrative agent under the
Credit Agreement

 
5.             Credit Agreement:            The Credit Agreement, dated as of
January 25, 2008 among Sanford C. Bernstein & Co., LLC, AllianceBernstein L.P.,
the Banks parties thereto, and Citibank, N.A., as Administrative Agent

 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:

 
Aggregate Amount of Commitment/Loans for all Lenders1
Amount of Commitment/Loans Assigned1
Percentage Assigned of Commitment/Loans2
$________________________
$______________________
_______________________

 

[7.            Trade Date: __________________]3
 
Effective Date: ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
By:
     
Title:
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:
     
Title:

 
__________________________ 
1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
 

--------------------------------------------------------------------------------

 
 

Consented to and Accepted       CITIBANK, N.A., as Administrative Agent        
  By:
 
   
Title:
      Consented to:4       SANFORD C. BERNSTEIN & CO., LLC           By:
 
   
Title:
 

 
 __________________________
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.
Representations and Warranties.

 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a foreign
lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.
 
2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.
 
3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in acceptance
with, the laws of the State of New York applicable to contracts made and to be
performed wholly within such State.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K - FORM OF
SUPPLEMENT
 
SUPPLEMENT


Dated __________ __, 20___


Reference is made to that certain Revolving Credit Agreement dated as of January
25, 2008 (as amended or modified from time to time, the “Credit Agreement”)
among Sanford C. Bernstein & Co., LLC, a Delaware limited liability company (the
“Borrower”), AllianceBernstein L.P., a Delaware limited partnership, the Banks
parties thereto (the “Banks”), and Citibank, N.A., as Administrative Agent (the
“Administrative Agent”).  Unless otherwise defined herein, capitalized terms
used in this Supplement have the meanings ascribed thereto in the Credit
Agreement.
 
Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower has requested
an increase in the Total Commitment from $__________ to $__________.  Such
increase in the Total Commitment is to become effective on the date (the
“Effective Date”) which is the later of (i) __________ __, 20___ and (ii) the
date on which the conditions set forth in Section 2.5(b) in respect of such
increase have been satisfied.  In connection with such requested increase in the
Total Commitment, the Borrower, the Administrative Agent and __________ (the
“Accepting Bank”) hereby agree as follows:
 
1.           Effective as of the Effective Date, [the Accepting Bank shall
become a party to the Credit Agreement as a Bank and shall have all of the
rights and obligations of a Bank thereunder and shall thereupon have a
Commitment under and for purposes of the Credit Agreement in an amount equal to
the] [the Commitment of the Accepting Bank under the Credit Agreement shall be
increased from $__________ to the] amount set forth opposite the Accepting
Bank’s name on the signature page hereof.
 
[2.           The Accepting Bank hereby (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Bank thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) attaches any U.S. Internal
Revenue Service forms required under Section 4.11 of the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Bank.]5
 
 
 

--------------------------------------------------------------------------------

 

[3.]           The Borrower hereby represents and warrants that as of the date
hereof and as of the Effective Date: (a) all representations and warranties of
the Borrower contained in Section 5 of the Credit Agreement (other than the
Borrower’s representation and warranty set forth in Section 5.5) shall be true
and correct in all material respects as though made on such date; and (b) no
event shall have occurred and then be continuing which constitutes a Default.
 
[4.]  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
[5.]  This Supplement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


 

 
SANFORD C. BERNSTEIN & CO., LLC,
 
as Borrower
     
By:
   
Name:
   
Title:
 


 
Acknowledged and Accepted:


CITIBANK, N.A.,
as Administrative Agent


By:
   
Title:
   





COMMITMENT
ACCEPTING BANK
   
$
[BANK]
             
By:
   
Title:
 

 

__________________________
5  To be included only in a Supplement for a new Bank.
 
 

--------------------------------------------------------------------------------